 DOUGLAS AIRCRAFT COMPANY, INC.577IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.V.THE REMEDYHaving found that the Respondent has engaged in a certain unfair labor practice,I will recommend that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Respondent's conduct does notdisclose any intent to engage in other conduct proscribed by the Act. I shall recom-mend that Respondent be ordered to cease and desist from interfering with, re-straining, and coercing its employees, and from discriminating against employees todiscourage membership in the Union or any other labor organization, by refusing tohire an applicant for employment because of his prior concerted activity, or by likeor related conduct.I shall also recommend that Respondent offer to AnthonyKabbaze .the job he applied for on September 18, 1959, or a substantially equivalentjob, without prejudice to his seniority and other rights and privileges, and make himwhole for any loss of earnings he may have suffered by reason of Respondent's dis-crimination against him, by payment to him of a sum of money equal to that whichhe normally would have earned as wages from the date he would have been placedon Respondent's payroll, absent its unfair conduct, to the date of Respondent's offerto hire him, less his earnings during said period, to be computed on a quarterly basisin the manner established by the Board in F. W.Woolworth Company,90 NLRB289, 291-294. I shall also recommend that Respondent make available to the Board,upon request, payroll and other records to facilitate the determination of the amountdue and other rightsunderthis recommended remedy.Upon the basis of the foregoing findings of fact, and upon the entire record in :thecase, I make the following:CONCLUSIONS OF LAW1.TheRespondent is engaged in commerce within the meaning of Section 2(6)and (7) of the the Act, and the American Flint Glass Workers Union of NorthAmerica,AFL-CIO,and its Local 1007, are labor organizations within the meaningof Section 2(5) of the Act.2.By refusing to hire Anthony Kabbaze, the Respondent has engaged in and isengaging in an unfair labor practice within the meaning of Section 8(a) (1) and (3)of the Act.3.The aforesaid labor practices are unfair labor practices affecting commercewithin the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]Douglas Aircraft Company, Inc.andAlfred E. Posner.Case No.$1-CA-3777.November 3, 1960DECISION AND ORDEROn June 14, 1960, Trial Examiner James R. Hemingway issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report, together with a supportingbrief.129 NLRB No. 73.586439--61-vol.129---38 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board I has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions and brief, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERUpon the entire record in the case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Douglas AircraftCompany, Inc., Long Beach, California, its officers, agents, successors,and assigns, shall :1.Cease and desist from :(a) Interrogating employees or applicants for employment con-cerning their union membership, attitude, sympathies, views, or ac-tivities in a manner constituting interference, restraint, or coercion inviolation of Section 8 (a) (1).(b)Discouragingmembership in The Douglas Association ofSecurity Officers, or in any other labor organization of its employees,by discharging or otherwise discriminating in regard to the hire ortenure of employment or any term or condition of employment of anyof its employees.(c)In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purposes of collective bargaining or othermutual aid or protection as guaranteed by Section 7 of the Act, andto refrain from any and all such activities, except to the extent thatsuch right may be affected by an agreement requiring membership ina labor organization as a condition of employment, as authorized inSection 8(a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds will.effectuate the policies of the Act :(a)Offer to Alfred E. Posner immediate and full reinstatement tohis former or substantially equivalent position,' without prejudice tohis seniority or other rights and privileges, and make him whole bypaying him a sum of money equal to that which, absent discrimina-tion, he would have earned between October 14, 1959, the date of his1Pursuant to the provisions of Section 3(b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel[Chairman Leedom and Members Jenkins and Fanning].2 SeeTheChaseNational Bank of the City of New York,San Juan, Puerto Rico,Branch,65 NLRB 827. DOUGLAS AIRCRAFT COMPANY, INC.579discharge, and the date of his reinstatement or of his receipt of theRespondent's offer of reinstatement, if the offer is not accepted by him,less his net earnings elsewhere during said period, the net amount tobe computed on a quarterly basis in accordance with the Board'sestablished practice 3(b)Preserve and, upon request, make available to the Board or its,agents, for examination and copying, all payroll records, social se-curity payment records, timecards, personnel records and reports, andall other records necessary to analyze the amount of backpay dueunder the terms of this Order.(c)Post at its Long Beach, California, plant, copies of the noticeattached hereto marked "Appendix A." 4 Copies of said notice, tobe provided by the Regional Director for the Twenty-first Region,shall, after having been duly signed by the Respondent's representa-tive, be posted by the Respondent immediately upon receipt thereof,and be maintained by it for a period of 60 consecutive days thereafter,in conspicuous places, including all places where notices to plantprotection personnel are customarily posted.Reasonable steps shallbe taken by the Respondent to insure that said notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director for the Twenty-first Region, inwriting, within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.3F 1VWoolworth Company,90 NLRB 289.4 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Deciee of the United States Court ofAppeals, Enforcing an Order."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL offer Alfred E. Posner immediate and full reinstate-ment to his former or substantially equivalent position, withoutprejudice to his seniority or other rights or privileges previouslyenjoyed, and we will make him whole for any loss of pay sufferedas a result of the discrimination against him.WE WILL NOT interrogate our employees concerning their unionmembership, attitude, sympathies, views, or activities in anymanner constituting interference, restraint, or coercion in viola-tion of Section 8(a) (1).WE WILL NOT discourage membership in The Douglas Asso-ciation of Security Officers, or any other labor organization, by 580DECISIONSOF NATIONALLABOR RELATIONS BOARDdischarging any of our employees or otherwise discriminatingagainst them in regard to their hire or tenure of employment orany term or condition of employment.WE WILL NOT in any other manner interfere with, restrain,or coerce our employees in the exercise of the right to self-organization, to form labor organizations, to join or assist TheDouglas Association of Security Officers, or any other labor or-ganization, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid or protection, orto refrain from any or all such activities, except to the extent thatsuch right may be affected by an agreement requiring membershipin a labor organization as a condition of employment, as au-thorized in Section 8(a) (3) of the Act,_ as modified by the Labor-Management Reporting and Disclosure Act of 1959.DOUGLAS AIRCRAFT COMPANY, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThe complaint herein, based on alleged violations of Section 8 (a) (1) and (3) ofthe National Labor Relations Act, as amended, 61 Stat. 136, herein called the Act,in substance, alleges that Douglas Aircraft Company, Inc., herein called the Re-spondent, through officers, agents, and employees, made certain alleged statementsand interrogated employees concerning union membership or activities of employees,and on or about October 14, 1959, discharged Alfred E. Posner because he joined orassisted The Douglas Association of Security Officers or engaged in other concertedactivities for the purposes of collective bargaining or other mutual aid or protection.The Respondent admits that it discharged Posner but alleges that it discharged himfor dereliction of duty and not for the reason alleged in the complaint, and it deniedallother alleged unfair labor practices.Pursuant to notice, a hearing was conducted in Los Angeles, California, betweenJanuary 11 and 29, 1960, before the duly designated Trial Examiner.The partieswere given full opportunity to examine and cross-examine witnesses and to introduceother evidence bearing on the issues.At the end of the General Counsel's case-in-chief, the General Counsel moved to amend the complaint to add an additionalincident of interrogation in conformity with the evidence.The motion was grantedover the Respondent's objection.At the same time, the General Counsel pointedout that, because of the unavailability of a witness, he had not offered proof of an-other allegation of a violation of Section 8(a)(1) of the Act and moved to strikethat portion of the complaint.That motion was granted without opposition.At theclose of the hearing, counsel for each side waived oral argument but requested andwere granted time in which to file briefs.Briefs have been received from both theGeneral Counsel and the Respondent and have been duly considered.Upon the entire record, and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe complaint alleges, the answer admits, and I find that the Respondent is a cor-poration duly organized under and existing by virtue of the laws of the State of DOUGLAS AIRCRAFT COMPANY, INC.581Delaware, having a plant and place of business in the city of Long Beach, California,where it is now, and at all times material hereto has been, continuously engaged inthemanufacture, sale, and distribution of military and commercial airplanes andaircraft parts.In the course and conduct of its business operations, during the past12-month period, the Respondent shipped products valued in excess of $50,000 out-side the State of California.The operations of the Respondent have a substantialimpact on national defense. It is conceded that the Respondent is engaged in com-merce within the meaning of the ActII.THE ORGANIZATION INVOLVEDThe Douglas Association of Security Officers, herein called the Union, is a labororganization admitting to membership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionThe plant security department of the Respondent's Long Beach division is sub-divided into police and fire units.The police work is done by uniformed plant pro-tection officers, about 145 in number in October 1959.At the head of this plantsecurity is Chief Robert Mannagh.His supervisory staff consists of an assistant,Captain Van Cleave (over both police and fire), William Row, captain of the firedepartment, and various lieutenants and sergeants.Most of the remaining per-sonnel, except for investigators and a security supervisor, are hourly paid employees.Leadmen are hourly paid and are not alleged to be supervisors.The Union commenced organizing hourly paid plant protection personnel in aboutMarch 1959, and an election was held on July 30, 1959, which the Union lost.Plant Protection Officer Edison Caldwell testified that in mid-April 1959, his super-visor, Lt.William Denny, drove up to Caldwell's post at gate No. 4A in a companycar and asked Caldwell if he had heard "any of the boys" talking about the Union,that he had answered Denny in the negative, and that Denny had asked Caldwell tolet him know if he heard anything about the Union or if they approached him.Denny testified that he recalled "part of the conversation" but that, if he rememberedit correctly, Caldwell brought up the subject with him.Although Caldwell did notimpress one as having a memory remarkable enough to remember word for word aconversation that had taken place months earlier, I am convinced that he was testi-fying to the best of his memory.Denny's testimony was not so convincing. Itappeared tailored to an extent that destroyed its effectiveness. I find, therefore, thatDenny did question Caldwell substantially as the latter testified and 'attemptedthrough Caldwell,to get information about the union activities of employeesOn another occasion, on May 12, 1959, at the same place, after exchanging greet-ings with Caldwell, Denny told Caldwell he understood that he had gone to a unionmeeting.Caldwell said it was -an association meeting at El Segundo rather than aunion meeting (referring, I assume, do the use of the word "association" in theUnion's name).Denny asked Caldwell if he had joined and Caldwell replied, "Well,I think they sold me on it."Denny said that was not what he wanted to know; thathe wanted to know if Caldwell9iad joined.Caldwell, however, merely repeated hisanswer, and Denny said, "Oh, hell, you won't tell me what I want to know," andleftAs part of this conversation, Caldwell testified:"Then I believe that that timehe says, `We have something going on here that you men may be sorry for.' " Dennydenied having spoken the quoted words, but they appeared to form an associationin his mind, because, in reference to this part of the conversation, he testified thatCaldwell had asked him if he knew of, or could give any information about, some-thing, but he was unable to do so.Denny testified that he inferred that Caldwell wasspeaking about what he then understood was a social club but dater discovered wasnot.Neither Caldwell's nor Denny's testimony as to this part of their conversationwas very lucid. I infer, from this and other evidence in the record, that it related tosome counterunion organization under the guise of a social club.However, becauseCaldwell apparently did not take the quoted words of Denny as a threat and becauseneither Caldwell nor Denny related enough to explain the context of the quotedwords, I make no finding of any violation of the Act on this portion of Caldwell'stestimony.I do find, however, that by Denny's questioning of Caldwell about hisunion membership in May 1959, the Respondent violated Section 8(a)(1) of theAct.The date of Caldwell's conversation with Denny in April was not fixed closerin that month than mid-April. If this puts it about April 15, 1959, as it well might,the date preceded by more than 6 months the date of the filing of the charge (October20, 1959) and I therefore make no finding of a violation of the Act based thereon. 582DECISIONSOF NATIONALLABOR RELATIONS BOARDIn June 1959, Denny had a conversation with Plant Protection Officer Thomas.Cahill.Each gave different versions of the critical part of the conversation.Cahill,according to Denny, had previously been on the second shift, Denny's shift, but,having expressed a desire for more money, had, with Denny's help, transferred to thethird shift (10:30 p m. to 6:30 a.m.). On the occasion mentioned, Denny left wordwith the policewoman, who opened the gate for the third shift that night, to sendCahill to him outside of building No. 7 (the department's offices) when he shouldarrive.Thereafter Cahill met Denny in front of that building.Denny was in hiscompany car, and he invited Cahill to get in.Cahill did.According to Cahill,Denny opened .the conversation by asking, "What is this I hear, you are agitating forthe union on the third shift?"Cahill replied that he had nothing to do with theUnion on the third shift and was not agitating for it.Denny then said, according toCahill, "You were seen talking to Al Posner." Posner was recognized by manage-ment as the principal organizer for the Union at the Long Beach plant.Cahillfurther quoted Denny as saying, "The Chief was good to you and he gave you a goodjob when you needed it and he said he always considered you the best man when youcame from Santa Monica." (Cahill had, in May 1958, been laid off at the Re-spondent's Santa Monica plant and on June 2, 1958, had been employed at the LongBeach plant.)According to Cahill, Denny asked him to do him a favor-get intouch with Posner and pass along to Denny all the information he could get onthe Union.Denny's version of the incident coincided with Cahill's only as to the manner inwhich they met.According to Denny, he sent for Cahill because there was anopening on the second shift and he told Cahill that if he wanted to get back on thatshift he could help him.Cahill declined and then Denny inquired about the healthof Cahill's family and generalities until Cahill asked Denny if he had heard therumor about his having a card or joining the Union.volunteered information about joining the Union, Denny testified he told Cahill thatitdid not make any difference to him anyway, and "That's your privilege."Ac-cording to Denny, Cahill acted perturbed about the rumor and was "pretty hot aboutit."Denny's version is simply not credible.Aside from the fact that he appearedto go out of his way to portray himself as neutral in the matter of employees' senti-ments about the Union, Denny here gives an account that is not even logical IfCahill had expressed indignation about the "rumor," as Denny indicated, Dennywould hardly be likely to tell Cahill it was his privilege.Furthermore, if Denny'spurpose had been to tell Cahill about an opening in 'the second shift, a clandestinemeeting would not have been necessary.He could have passed the news on by noteor by word of mouth. Even if Denny had wanted to tell Cahill personally, the occas-sion would hardly call for more than a passing remark much less an invitation toget into Denny's vehicle to converse.Furthermore, Cahill's indignation wouldappear to be much more consistent with his story of what in effect amounted to anaccusation by Denny than with a gratuitous mention of the subject by CahillItappears more probable that Denny used the accusatorial questions for the purpose ofprovoking Cahill, the better to learn Cahill's attitude toward the Union, before askinghim to learn of, and report on, union activities.On all the evidence, and from myobservation of the witnesses, I credit Cahill's versionoof the incident and find that byDenny's questioning of Cahill and his solicitation of espionage or talebearine, theRespondent interfered with, restrained, and coerced its employees in the exercise ofthe rights guaranteed in Section 7 of the Act.Officer Caldwell, whose testimony has previously been set forth, testified thatearly in May 1959, before his second related conversation with Denny, Chief Man-nagh, together with Captain Van Cleave, Oliver Hadlock (their security supervisor),and Jim Brady (an investigator who later succeeded to Hadlock's duties), passedthrough his gate in a car upon leaving the security area.According to Caldwell,when the car was nearly out, Mannagh rolled down the window and asked Caldwell if"they" had gotten around to him to sign a blue card yet.Caldwell testified that hedid not understand the significance of the question and stepped closer and said, "Ido not follow you, sir," and that Mannagh repeated, "Has anyone got you to sign ablue card yet'"Caldwell testified that he thought he had failed to read some item onthe bulletin board "when I was supposed to Sian a card," co he said, "No, sir. am Isupposed to?"He testified th, * Man-'-gh h"l ren1-d. ")'(-u sh^rldn'r" or " h-'n'tbetter.That's a union card."Caldwell quoted himself as saying, "I know nothingabout that, sir."Mannagh denied having ever been in the building mentioned withthe men named by CaldwellHe had, he testified, been in the building once withHadlock a couple of years beforeThe next question asked of Mannagh makes itdifficult to reach a clear solution of the issue, because the question asked by Respond-ent's counsel was, "Have you or have you not on that occasion, or any other occasion, DOUGLAS AIRCRAFT COMPANY, INC.583asked Officer Caldwell whether or not anyone has asked you to sign a blue card."Mannagh misunderstood the question and answered, "I haven't asked Officer Caldwellor any other officer to sign a blue card. I just wouldn't.You just wouldn't do that."Mannagh was then asked if he had told Caldwell that he "hadn't better sign a bluecard," and he emphatically denied having done so.Mannagh testified that if he hadgone through gate No. 4A (Caldwell's gate), he would have been alone and that hehad never conversed with Caldwell except to exchange greetings.Despite the im-perfect question and the mistaken answer thereto, I am inclined to believe that Cald-well'smemory confused two or more incidents.Mannagh's perplexity about suchan incident as was alluded to appeared genuine.Had such an incident occurred, Idoubt he would have the histrionic ability to give such a convincing performance.Furthermore, I notice that the date, early May before May 12, 1959, was fixed bycounsel for the General Counsel and not by Caldwell.Had Caldwell given un-prompted testimony about the date, he might have fixed the incident at a date muchearlier.By early May 1959, the Union's organizing drive was more than a monthold.Caldwell had already heard Denny speak about the Union as early as mid-April.Although it is not impossible that before about May 10, 1959, when Caldwellapparently joined the Union, Caldwell had not seen or heard of blue union cards,I consider it highly improbable that he had not.With all the foregoing considerationsin mind, I find myself unconvinced, despite other convincing evidence that Mannaghwas not favorably disposed to the Union, that such an incident involving Mannaghoccurred during the time covered by the complaint.In the latter part of July 1959, Officer John Hoskins was called by Mannagh intohis office to receive his Douglas 5-year service pin.When Hoskins came in, Man-nagh noticed that he was wearing a gold star pin identifying him as a member of theUnion.Mannagh commented on the union pin, saying, according to Hoskins, "I seeyou have one of those little gadgets."According to Hoskins, Mannagh asked himif he thought the Union was going to do him any good, and he replied that he did notknow but expected to find out.Mannagh, according to Hoskins, asked what theUnion could get him that Mannagh could not.Hoskins replied that he had beenemployed almost 51/2 years and that Mannagh had not gotten anything for him yet,that the only thing Hoskins had gotten was a cost-of-living raise which Mannagh hadnot gotten him iHoskins said that he did not like the idea of working on weekendsfor straight-time pay (this did not mean that he worked more than 40 hours a week atstraight time pay) and that he thought the Union might be able to get him a littlemore money,Hoskins, inferring that Mannagh was beginning to get mad, said thatthere was nothing personal against Mannagh, that he was just trying to better hisposition, get more money.Mannagh said, according to Hoskins, that he did not "lookat it that way; that he took it as a personal affront to him."Then, according to Hos-kins,Mannagh threw Hoskins' 5-year service pin on the desk in front of him andsaid, "Well, here."Mannagh's version differed mainly in details.He testified that when Hoskinsentered his office, he rose and shook hands with Hoskins and told him he called himin to give him his 5-year pin; that he noticed that Hoskings was wearing a gold starpin and said, "Hoskins, I am a little curious.Will you tell me just what advantagesthat the Union has to offer? I am at a loss to know"; that Hoskins then said that themen on the ramp (presumably the mechanics) were getting double time on Saturdayand Sunday and more money than plant protection men and that he thought theycould get more money and double time for Saturday and Sunday; that he said to Hos-kins, "Well, that might be a problem, but its possible"; and that she (Mannagh) thensaid, "Well, I was just curious"; that he took the 5-year pin out of his desk andhanded it to Hoskins, shook hands, and congratulated him.Mannagh denied sayingthat he took union activity or Hoskins' union activity as a personal affront.According to either account, I find no coercive aspect to the questions asked.Theprincipal difference in the accounts was in respect to the attitude displayed by Man-nagh and, as his attitude was not threatening, any evidence thereof is pertinent only inevaluating other testimony.The record as a whole, including Hoskins' testimony, por-traysMannagh as taking the organization of the Union as a personal indictment.Neither in appearance nor manner was Mannagh a man who rode roughshod over allopposition.On the contrary, I judge him to be a man of a sensitive nature whowould feel a sense of injury if he thought his men were turning against him, and beappeared to look upon the organization of the Union as a sign that at least some ofhismen were turning against shim. I can picture Mannagh as letting Hoskins' 5-year service pin slip from his fingers to the desk in a mood of disappointment underthe circumstances related by Hoskins but not as throwing it down in a fit of anger; not'Hoskins had received progressive ingrade increases and general increases also, 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat I believe Mannagh was incapable of anger, but I believe he would require moreprovocation than that related to cause him to throw Hoskins' service pin in violence.On July 20, 1959, Chief Mannagh interviewed Kenneth Zink, an applicant foremployment in the plant protection department.Zink had been recommended byhis uncle, Gary DeWitt, a plant protection employee under Mannagh, and DeWitt waspresent for all but a couple of minutes during the interview. Zink testified that, in theinterview,Mannagh asked him where he had worked previously and that he had an-swered that he had worked at Convair, at Fort Worth, Texas, that at the mention ofthe name, Mannagh got up from his chair, shook his head, and said, "That soundslike union to me " 2 According to Zink, Mannagh asked him if he had been a unionmember and Zink answered that he had been but had dropped out because of differ-ences.Zink further testified that Mannagh "wanted to know" what attitude Zinkpresently held on unions and whether or not he intended to come into the plant andbecome an organizer and "wanted to be sure I would not try to organizea union inPlant Protection," "wanted to be absolutely sure that I wasn't inclined toward theunion," and "wanted to be sure if anyone approached me to joining the union or any-thing about the Union to tell them I was not interested since I was just hired in." Iobserve that the phrase "he wanted to know" was used here in contrast to other por-tions of Zink's testimony where he testified that Mannagh had "said" or "asked."From answers given on cross-examination, I infer that the testimony regarding whatMannagh "wanted to know" or "be sure" of were conclusions drawn by, or impres-sions receivd by, Zink rather than remembered statements or questions.However, hetestified that at the end of the interview, Mannagh had told him that he expected Zinkto remember that Mannagh and not the Union had got him the job. Zink was em-ployed by the Respondent on July 28, 1959, after the industrial relations departmenthad approved Mannagh's recommendation.Mannagh and DeWitt (for the time he was in the room) testified that no mentionwas made of unions.DeWitt was in the room only for a short time when Mannaghrequested him to step out because Mannagh had asked Zink if he had ever beenarrested, and Zink had commenced to relate some incident (which turned out tobe some minor matter).There is no controversy about this, and I infer that, ifZink's testimony is accurate, the portion of the interview to which he testified tookplace at the time when DeWitt was in the room. DeWitt's memory, however, didnot impress me as very good.He either could not or would not give arunningaccount of the interview except in the most summary fashion.He rememberedspecific topics covered in the interview only when counsel asked whether or notanything was mentioned about those topics, but he testified without hesitation thatMannagh did not say certain things which had been testified to by Zink whencounsel for the Respondent inquired whether or not Mannagh had made suchstatements.Despite the relationship of uncle and nephew between DeWitt andZink, they were virtual strangers.DeWitt had not met Zink until a week or 10days before the interview and had not since become much better acquainted withhim.As between Zink's or Mannagh's memory of the contents of the interview, Iconsider it more probable that Zink would remember the details than Mannaghbecause of the relative importance of the interview to Zink and because he was notlikely to confuse it with other interviews as Mannagh might.On cross-examina-tion by Respondent's counsel, Zink was asked if Mannagh had, during the inter-view, explained that there was a division in the department among the men at thattime over the issue of whether or not there was to be a union and he was askedwhether or not Mannagh had cautioned him that he would find an abnormal andunsettled condition in the departmentZink answered affirmatively to both questions,but when asked if Mannagh had said "to give it time, that things would straightenout," he denied that.Although I detect evidences of partisanship in Zink's testimonyand, for that reason, have scrutinized it carefully, I am convinced that it was notmade of whole cloth.There was a factual basis for his testimony.However, Ideduce that Zink may have embellished the remembered facts to conform to hisimpressions and failed to remember or relate everything that might have madeMannagh's statements appear in a more favorable light. I do not, therefore, findthatMannagh made express statements, for example, such as those introduced inZink's testimony by the words "wanted to know." or "wanted to be sure."Also, Iam skeptical that Mannagh would have asked Zink point-blank if he had been aunion member at Convair, sand this part of Zink's testimony appeared to me to havebeen somewhat modified on cross-examination.His testimony on cross-examination2 This explanation of the manner in which mention of a union was brought into theinterviewwas given by Zink on cross-examinationOn direct examination, he hadomitted this detail DOUGLAS AIRCRAFT COMPANY, INC.585.suggests thatMannagh assumed that Zink might have had union connections atConvair and undertook to reassure himself that he was not going to get anotherunion organizer.Inote that the counting of ballots in the election on July 30,1959, took place after the interview of Zink, but that the balloting was by mail and,as Zink testified, "the votes were already in the mail when I was.interviewed."There is no reason to conclude, therefore, that Mannagh was seeking to hire a manwho would voteagainst theUnion in that election.On the other hand, Mannaghwas admittedly opposed to a union for a police or fire department and appears tohave had a disposition, consistent with that revealed in Zink's testimony, to avoidemploying one that Mannagh might viewas a unionzealot.I find, therefore, thatMannagh sought to ascertain Zink's attitude toward union organization beforerecommending him for employment.Even assuming that Mannagh wassincerein believing that harmony amonghismenwas of paramount importance and thathe should sound out applicants' viewson unionsfor the sake of promoting thatharmony for the good of his department, the questioning would not be proper.Thevery fact that an employerraises aquestion of union membership or sympathyin an employment interview tends to create in the mind of the applicantan impres-sion that the employer is seekingto maintaina status quo and that, if he is to behired, he must have an approved attitude.The effect of such questioning is, there-fore, to restrain or coerce employees (including applicants) in the exercise of therights guaranteed in Section 7 of the Act, and I find that, by Mannagh's questions,the Respondent did interfere with, restrain, and coerce employees in the exerciseof those rights.On September 14, Mannagh interviewed Elmer Stout, an applicant for employment.Stout testified that in the interview Mannagh asked him his views on the Union,that he replied that he had never been a member ofa unionand had no desire everto become a member, and that Mannagh told him there were some members of theforce who were for the Union but that the majority were not for the Union.Withrespect to this interview, Mannagh testified that Stout was a retiredserviceman andthat when he first came into his office, Stout had asked, "You don't have a PlantProtection Union in your department, do you?"Mannagh testified that he hadanswered, "No, we don't.We had an election a short time back but it worked'against having the Union."That Stout had then said, "Well, that's good," that henever belonged to a union, that he had no desire to join one, and that that was theonly mention about unions in that interview. Stout testified that he knew beforehe applied for a job that the department was nonunion or he never would havegone out there to apply and he denied that he had brought up the subject himself.If Stout knew that there was no union in the department when he applied for ajob, the only possible reason for his raising the subject, himself, of a union, wouldbe because he wanted to inform Mannagh that he wasanti-union,hoping therebyto improve his chance of getting a job.However, there is no evidence from whichitmight be inferred that he entertained a belief that Mannagh would more readilyapprove his employment if he were antiunion; and if he had raised the subject him-self,he would appear to have no motive for falsifying the fact deliberately in histestimony unless he had become such an avidunionsupporter that he was willingto perjure himself for his cause.There is no evidence, however, that Stout hadceased to be antiunion.Counsel for the Respondent sought to create such an im-pression by asking Stout if he had not worked on Saturdays and Sundays with OfficerErkes, an active union supporter, for about 6 weeks, and had not discussedthe subject of unions with Erkes.Stout readily admitted both.However, thishardly proves that Erkes had persuaded Stout to change his views.For all thatappears, Stout may have argued just as vehementlyagainst unions inhis discussionswith Erkes as Erkes had argued in favor of them.There was nothing in the de-meanor of either Stout or Mannagh in testifying about this incident to indicate thateitherwas deliberately falsifying.The difference in their testimony could beaccounted for by the peculiar operations of memory and the difficulty of recon-structine a conversation held even relatively short time past.Itcould also beaccounted for by the fact that Mannagh had a motive to protect his and his em-ployer's interests.Inote that Stout was hired just as Alfred Posner,the allegeddiscriminatee, left on his vacation, and Stout took over certain of Posner'sdutiesBecause of evidence hereinafter related concerning Posner, as well as because Ibelieve that Stout would be more likely than Mannagh to be impressed by whatwas said at Stout's employment interview and therefore more likely to rememberthe course of it. I find that it was substantially as testified by Stout.AlthoughStout, him-elf, does not appear to have beeninfluencedat the time of his employ-ment by Mannagh'squestioning,the coercive effect of such questioningcan endurelong after the initial interview and can be passed on to other employees.There is, 586DECISIONSOF NATIONALLABOR RELATIONS BOARDtherefore, no lack of interference,restraint,and coercion in the mere fact thatStout wasantiunionwhen hired.The Respondent adduced evidence to show thatan employeeis not hired by thedepartment head, that the latter merely makes a recommendation to the employmentdepartment of industrialrelations,and that the latter do the final act of hiring. Italso adduced evidence that it is a long-established practice of the Respondent toread to applicants at their final interview in the employment department the follow-ing statement:The company does not require any employee tojoin a union.An employeemay join or may refuse tojoin a unionas he chooses. In this matter the com-pany has no interest and takes no part, but employmentis notdependent uponunion membership.Neither Stout nor Zink could remember whether or not this paragraph had beenread to them.Their failure to remember may have stemmed from the fact thatthe final interview appeared to be more or less of a formality; each seemed to feelthatMannagh had hired them subject to the necessary formalities that were takencare of in the employment department.The latter does not appear to exercisean independent judgment on matters of such qualifications as would be decided onby the department head. Its concern is with other matters such as pertain to generalplant requirements for employee status rather than departmental requirements.Applicants and employees generally would therefore be justified in believing ,that thedepartment head was primarily responsible for their hire.The department head'srecommendation for discharge likewise carries great weight with industrial rela-tions,and employees would thus be subject to constraint in exercising rights guaran-teed in the Act by remembering the questions asked at his employment interview bythe department head. I am of the opinion, therefore, that proof of dissipation ofthe coercive effects of such questioning has not been established.Accordingly, Ifind that by Chief Mannagh's questioningof Stout (as wellas ofZink) about hisunionviews, as hereinbefore related, the Respondent has interfered with, restrained,and coerced employees in the exercise of the rights guaranteed in Section 7 of the Act.About August 14, 1959, which would be approximately 2 weeks after the unionelection,Chief Mannagh summoned to his office three of his plant protection offi-cers,Martin Foster,WillardQueen, and Howard Connell.When they came,Mannagh made statements and asked questionsThere is no dispute that they werecalled and that Mannagh spoke to them. The testimony of the three officers and ofMannagh differ only as to what was said and how it was put. The testimony ofFoster, Queen, and Connell ran parallel to each other but differed both as to extentof memory and as to words quoted sufficiently to justify the impression that theywere testifying honestly to the best of their memory. In some respects, Mannagh'stestimony was more detailed, but in other respects there appear to be omissions, andin some instancesslight embellishments.Taking the testimony of the three officers as a whole, I find their version to bethatMannagh shook hands with them and told them that he had called them inbecause they were his oldest men in point of service and he wanted to have a littletalk with them.He asked why he had failed, what he had done to bring on the unionbusiness.He put the question to each of the threein turn as towhy they thoughtthe men wanted the Union. Connell said he thoughtsome ofthe people just wantedto join for the sake of joining and they wanted to belong to the association (theUnion) like the Long Beach Police Department or the Los Angeles Police Depart-ment have.Queen said he had heard that the Kaiser Health Insurance Plan hadbrought it about, that they wanted to join so that they could have that plan.Mannaghsaid that they neednot jointhe Union for that because any 25 men or more couldget group insurance.Mannagh then turned to Foster, and Foster said that he hadheard reference made to a salariedman beingput in the executive lobby to replaceone of the hourly paid plant protection men, Officer Purkiss, and Foster said themen did not think that was fair and that is why some of them wanted to join theUnionMannagh told them he had no control over the replacement of Purkiss bythe salaried man, that Donald Douglas himself hadsenttheman over and toldMannagh to give him a job, and that union or no union he could not have been keptout of the lobby.Mannagh said he had tried to take good care of the men, thathe had looked after them when they were sick, and that he had placed them in jobswhere they would fit.Connell had earlier had a heart attack and Mannagh toldConnell that when he came back to work after that, he (Mannagh) had tried totake care of him.Mannagh then alluded to Officer Beaver, who had also had aheart attack. and who, following it, had returned under restrictions and had beenplaced in a light jobMannagh made some reference to Beaver's actions in going DOUGLAS AIRCRAFT COMPANY, INC.587around the plant whispering about the Union and he said that he had found out thatBeaver could ride a bicycle(alluding apparently to the fact that Beaver's healthhad improved to the point where he could ride a bicycle) .3Mannagh also mentionedOfficer Noel Head, who had passed retirement age, but who had been retainedbeyond that date as a result of Mannagh's intercession on his behalf,and aftertelling Foster, Queen, and Connell what he had done to keep Head despite the factthat the officer at the same job with Head had to do most of the work, Mannaghcomplained that Head repaid him by wearing one of those union stars and continuedto wear it.Mannagh was also quoted by Foster and Queen as making a slightingremark about Officer Posner.Foster quoted Mannagh as saying, "You men aresteady and you are not like Posner-here today and gone tomorrow."Queenquoted Mannagh as saying that the Posners of the Company meant nothing to him.Connell made no reference to any statement that Mannagh may have made concern-ing Posner and he was not asked if any such statement had been made.Finally,Foster and Connell testified that Mannagh mentioned the fact that the Union hadbeen voted in at the Tulsa plant and that the men were finding it a lot tougher thanbefore that,whereas before(according to Foster),ifa man was seen reading anewspaper on the post he was given a day off, now he was fired.Connell's testimony,although different in form, related substantially the same statement.Mannagh quoted himself as telling Foster, Queen, and Connell that"they werethe foundation and the hub of the main spoke of my department,that I relied onthem a great deal and I wanted to assure them that their union activities had nobearing" on his feelings toward them contrary to any rumors that they might haveheard.With reference to mention of Officer Beaver,Mannagh quoted himself assaying that in contrast to Foster,Queen,and Connell,who had conducted themselveslike gentlemen,Beaver and some of the others had solicited and campaigned duringworking hours and on occasions had neglected their duties.He mentioned his givingBeaver a job"commensurate with" the medical restrictions imposed on him followinghis return to work after his heart attack and said that he did not"think he did rightby me by his knowingly and flagrantly violating company rules and regulations inhis soliciting for members and campaigning during working hours."Mannaghdenied having put Beaver on a bicycle or given instructions to any subordinate asto what assignment to give Beaver.He even denied knowledge that any of themedical restrictions on Beaver had or had not been lifted.On the basis of theevidence in the record,Iam skeptical that Mannagh told Foster, Queen, andConnell that Beaver had not done right by him because Beaver had flagrantly violatedthe rules of the Company.It is reasonable to suppose that if Beaver had violatedthe rules of the Respondent so flagrantly,the violation would have resulted in someform of disciplinary action,yet there is no evidence of it. I am also doubtful thatBeaver's assignment was, after this conversation of August 14, 1959, changed bythe sergeants without Mannagh'sdirections,or at least approval, unless they hadreceived a medical report showing that Beaver's restrictions were removed.Mannaghtestified that he was not aware of any such medical report,and it would have tocome to him first.4 In Mannagh's testimony, he described his mention of the Unionat the Tulsa plant as being to spike rumors that the union there had got the men anincrease in pay.He did not,however, specifically deny having mentioned the,difference in treatment before and after the advent of the union at the Tulsa plant.Considering the evidence as a whole, I am satisfied and find that Mannagh madereference to Beaver's ability to ride a bicycle.The General Counsel offered thisevidence in support of the allegation of the complaint that Mannagh had assigned anemployee to duties on a bicycle in reprisal for his union activitiesBecause of this,the Respondent objected to testimony by Foster, Queen, and Connell which wentbeyond his.Ioverruled the objection because their testimony as a whole has abearing not merely on the bicycle matter but also on other evidence in support ofallegations of violation of both subsections(1) and(3) of Section 8(a).Mannaghappeared to be a man who, if not positively vindictive,would be at least likely towithdraw his favors or support from those who incurred his displeasure,and I sus-pect this may have been true in the case of Beaver.However, Beaver had been8 Queen testified that Mannagh added that he was putting Beaver on a bicycle thefollowing week,Foster and Connell remembered only the reference to finding out thatBeaver could ride a bicycleThe evidence indicates that Beaver did not get the jobrequiring him to ride a bicycle for about a month after this conversation4Beaver, himself,although he was, in mid-September,assignedwork which involvedriding a bicycle,did not complain of having been given more strenuous workHe testifiedthat he thought the restrictions were silly and that his own doctor had given him aclean bill of health 588DECISIONSOF NATIONALLABOR RELATIONS BOARDgiven a clean bill of health by his own doctor and appeared to resent the medicalrestrictions.If he was well enough to ride a bicycle, I see no reason why he couldnot be assigned to a job that requiredits use.I deem the evidence to be insufficientto prove that Beaver was given an assignment in reprisal for his union activities.B.Discrimination1.Posner'semployment historyAlfred Posner was hired in the Long Beach plant protection department onMarch 14, 1955.Among other duties that plant protection officers have is that ofchecking identification of people entering the plant or some special area of the plant.Posner performed such functions among others.On two occasions he was assignedto act as a security officer in plain clothes at meetings away from the plant. Inorder to qualify for these jobs, Posner had to get secret security clearanceWhenhe filled outthe questionnairefor such clearance he was required to give informa-tion regarding his militaryservice record.Posner had not, when he filled in hisapplication for employment, filled in the space for showing such record, but whenhe came to the question in the questionnaire for secret security clearance, he wentto Chief Mannagh and sought his advice, telling him that in 1925, before Posner's16th birthday, he hadenlistedin the U.S. Marine Corps under an assumed name(presumably because he was under age), that while he was in service he came intopossessionof certain articles ofpersonalproperty that had beenstolen,that he wascharged with larceny, and that, because he had entered service under age and underan assumedname (which Posner testified was then illegal) and because he feareddisclosure of this factin aninvestigation, he listened to the poor advice of one whowas implicated and pleaded guilty.The result was a bad conduct discharge fromthe Marine Corps in 1927 (at whichtimehe was 18 years of age).Mannagh askedPosner if he had stolen the property as alleged and Posner told him he had not.Mannagh said that the incident had happened when Posner was a "kid" and thathe could not see any current significance to it, but he advised Posner to make a fulldisclosure in thequestionnaire.Posner did so and received secret security clearance.Mannagh did not report Posner's disclosure to the industrial relations departmentas is customary and he did not call it to the attention of the director of securityMannagh testifiedthat his sympathy prevailed over his better judgment becausePosner pleaded with him for the job and because Posner had a handicapped daughterand was faced with great expense.The evidence discloses other instances of favorsor soft treatmentof his menwhen his sympathies were aroused It is evident, how-ever, that he expected the recipient of such favor to reward him with loyalty, whichapparently excluded any advocacy of a union in his departmentFrom late1957,when the DC-8 area of the plant was first policed, until some-time inearly 1958 (Posner testified that it was about a year earlier, but otherevidence in the recordindicatesthat the period was as found), Posner was assignedto dutieson theDC-8 side of the plant.His duties there were varied.They includedserving asgate guard for three separate periods a day, making four patrols of build-ings andpunching clocks,making inspections,acting asescorton tours, andenforcingplant rules and regulations.On one occasion when he was so assigned,his sergeant, Albert Vail, directed him to watch the lunch cart to see that employeesdid not try to buy food there before the whistle for their lunch period at 11 a.m.During the lunch period, Vail testified, he went to the lunch cart and Posner wasnot there.He found Posner in the areadiscussingthe boat club, an activity organizedby Posner with permission of Chief Mannagh.This incident was related by Vailas aninstanceof Posner'sneglect of duty.As such, Vail's testimony was not veryconvincing, because Vail testified that he came to the lunch wagon "during the lunchperiod" and yet,on questioningby the Trial Examiner, Vail testified that Posnerwas assignedto the lunch wagon only until the lunch period started. Since the lunchperiod had started, obviouslyPosner's assignmenthad been completed.Therefore,Posnerwould have been free, because he was allowed 20 minutes to eat between11:40 a in. and12 noonif he had no other duties that kept him from it. This mayhave been the occasion when Vail "approached" Posner about the latter's activitieson the boat club.By "approached," I infer that Vail meant to enforce a ruleagainst solicitationor distribution of literature without permission.Posner toldVail that hehad Mannagh's permissionto organize the boat club.Vail told Posnerthat even with thatpermissionhe did not want such activity to interfere with Posner'sduties.Posner toldVail it had not been interfering withhis duties,and at this timehe turnedin a schedule of hisduties to show how his time was occupied.On another occasion, Vail went to building No. 82 todeterminewhy Posner hadnot answered an "auto call."(There are hornsoutside and chimes or bells inside the DOUGLAS AIRCRAFT COMPANY, INC.589buildings used to summon the patrolmen to, I assume,a telephone where he would re-ceive instructions.)Vail testified that he found Posner talking with a group ofsupervisors and that when he asked Posner why he had not answered the call, Posnersaid he had not heard it.The evidence was conflicting as to whether or not Posnershould have heard the call. If Posner had continued to move in the building, heprobably would, at some point, have heard the call, if it was repeated at the propertime, but with such conflicting evidence and without personal experience,I cannotfind that Posner intentionally disregarded the call.5Although there is no proof thatPosner was speaking with the supervisors about the boat club and although Vailadmitted that Posner might have had occasion,in the course of his duties, to speakwith the supervisors, Vail apparently assumed that Posner had been neglecting hisduties on this occasion, for on December 3, 1958, Vail wrote a memorandum to ChiefMannagh reading as follows:To: Chief Mannagh C20.DateFrom: Sgt Vail C201-1.12-3-57Subject: Officer Posner, 57022.Copies to: File.The above named officer who has been assigned to the DC-8 area on day shiftever since we took over policing this area is getting very negligent in his dutiesand does not seem to be satisfied with his assignment.He is spending a lot of time organizing a Douglas Boat Club, I have warnedhim about this and told him that this is not a part of our duties as members ofPlant Protection.On one occasion when he failed to answer the auto call forpatrolmen I went over to this area and found him in the office area in bldg.#82 seated at a desk talking with a group of Supervisors,when I questioned himabout not answering this call he claimed that he did not hear it.On another occasion when he was supposed to be checking employees at thelunch wagon I found him in this same office area with a group of employees andthey had a bunch of boat literature on the table which they were discussing.Another thing too is that he seems to be unhappy with his assignments, onemorning recently he stated that, "he didn't see why he had to be the one that hadto stand out in the weather and check the cars at gate #814." 6With this information in mind I think possibly we should bring him back tothis side of the street and put him on a clock patrol where we can keep away fromthis organizing project.(S) Sgt. A.C. VAIL C201-1.Vail's recommendation was apparently not accepted at this time, and on February 18,1958, he wrote another memorandum to Chief Mannagh as follows:Relative to my memo dated,12-3-57 concerning the above named officer, as asuggestion I would like to when DC-8 #I is brought over to the flight ramp bringofficer Posner over with it and assign him to stand by on it as long as the standby is needed.If we can do this it will break up the organization activities that we still havein the DC-8 area, as it is now he is still doing very little Plant Protection work,very seldom turns in any55-40reports and still does not seem to be able tohear the auto calls, and he is getting to be too friendly with the workers in thisarea which in our line of work can prove sometimes to be more harm than good.Whether ornot as a result of this memorandum,Posner was transferred during 1958.The time of the transfer does not appear. Posner testified that it was in May 1957,but, as he was about a year off in his estimate of the time that he started in the DC-8area, I infer that his transfer came in about May 1958.At sometime in 1957, whether before or after the incidents resulting in Vail'scritical comments in his first memorandum does not appear,the United Plant GuardUnion attempted to organize the plant protection personnel and there was an elec-tion.During that time, Posner telephoned Mannagh to tell him that he would bewilling to attend union meetings and report to him.Mannagh thanked Posner butdeclined.After histransfer in 1958, Posner patrolled the west ramp parking lot, stood guardon gates, and replaced men on vacation.After Vail's last critical note about Posner5 One officer testified that, because of the difficulty in hearing auto calls, he made it apractice to telephone the office periodically to see if any calls had been put out for him.6At this time, there was no shed at gate No. 814 In which an officer could stand Inrainy weather as there was at other gates. 590DECISIONS OF NATIONALLABOR RELATIONS BOARDin February 1958, no memoranda appear on Posner in the plant protection depart-ment file until after his union activity commenced in 1959.Then a large number ofthem appeared, most of which are hereinafter detailed.2. Posner's union activities and further employment historyAt the instance of several plant protection officers who sought Posner's assistancein getting representation of the Union, which had a unit of plant protection men atthe El Segundo plant of the Respondent, Posner, in early March 1959, made contactwith representatives of the local union in El Segundo about starting organization ofthe Long Beach plant. In mid-March, Posner, along with Officers Beaver and McLin-den (the latter in the fire department) of the Long Beach plant protection, met with arepresentative of the El Segundo local.The latter gave to each of the three, member-ship cards and gave Posner authorization cards to get signed. Posner asked the ElSegundo representative to keep their names secret, and he agreed to take charge ofthe organizing plans.A meeting was held on April 12, attended by about 30 officersfrom the Long Beach plant. Posner, Beaver, and McLinden wore small gold stars,insignia of the Union.Although Posner signed up no more than half a dozen men, hereceived all signed authorization cards and distributed about 50 gold stars to thosewho signed authorization cards on condition that they wear them. Posner also setup meetings and mailed notices thereof, about 10 in all, from his home.Sgt.Ransom Hatch, Posner's immediate supervisor at the time, testified that onone occasion, which could have been April 1959 or earlier, he had a conversation withPosner in the west parking lot, and in the course of the conversation the question ofthe Union came up (Hatch could not recall who had first mentioned it) and Posnersaid he was a member of the Union.Hatch asked Posner if the boss (Mannagh)knew what Posner "was talking about, knew what he was thinking." Posner repliedthat he did not know, and Hatch advised Posner to go in and tell the boss what he wasthinking about.About a week later Hatch indicated an interest in seeing the Union'scontract (presumably at El Segundo).Posner got a copy of the contract from hiscar and gaveit toHatch who kept it for a time before returning it.Presumably following the conversation just related, but fixed by Posner as in earlyApril,Hatch, at the direction of Chief Mannagh, summoned Posner to the office.There in Mannagh's private office with just the two of them present, Mannagh talkedto Posner for about 15 or 20 minutes. Because I believe that the truth of whattranspired lies between the testimony of Posner and of Mannagh, I shall relate bothaccounts.Posner's version is as follows:Mannagh said, "I thought you were a personal friend of mine and didn't thinkyou would turn against me and organize this union." Posner replied that he wasnot the only one interested in the Union.Mannagh said that Posner was disloyalto him in "doing this," as Posner knew it was against his wishes, and that, if Pos-ner continued working for the Union, he would find nothing but trouble ahead.Posner said he thought it was his prerogative to join or not to join a union.Mannagh said that there were several reports that had come into his office con-cerning Posner's actions and that one officer, named Paul Cotton, had told Man-nagh that Posner had threatened to tip over his car if he did not sign an authoriza-tion card.Posner denied making such a statement and Mannagh said, "Youwould lie about that like you would lie about everything else concerning theUnion," and, "If this continues and I get any more reports like I got from Cotton,not only will you get fired but I will have you thrownin jail."Posner said he didnot use such tactics nor did he intend to in the future.Mannagh took Posnerto an adjoining office and showed him a sign hanging on the wall which referredto a man's loyalty to his employer and again said Posner was disloyal to him.While Posner was reading the sign, Mannagh returned to his office.After read-ing the sign, Posner went back to Mannagh's office, told Mannagh that he didnot see how he could consider his activities as being disloyal, and turned andwalked out of the room.Mannagh's version of this conversation was as follows:Through the sergeant, Mannagh called Posner into his office because he had re-ceived numerous reports that Posner had been soliciting and campaigning duringworking hours, which was not so much the reason as the fact that he was irkedby the beginning of threats against some of the other employees if they did notsign up with the Union. One report was that a policewoman was told that if shedid not sign a card, she might find the tire of her car flat after work. Posnerdenied soliciting on company time and any threatened action against other offi-cers; he denied everything and that was not unusual. In response to a question DOUGLAS AIRCRAFT COMPANY, INC.591at the hearing as to whether or not he was accusing Posner personally of solicit-ing and making threats, Mannagh replied, "No, I was accusing him and his cam-paign workers, and it seemed to me more predominant with him than theothers "Mannagh testified that his manner was one of irritation and that hetold Posner in no uncertain terms that he would not tolerate any threats orviolence on either side.It had to stop or he would take some action on it.Mannagh denied saying that he thought Posner was a friend of his or that hedid not think Posner would turn against him by becoming an organizer for theUnion, denied accusing Posner of disloyalty, but admitted taking Posner into anadjoining office and asking him to read a sign there that quoted Elbert Hubbard,saying, according to Mannagh, "If you work for a man, for heaven sakes workfor him." [On cross-examination Mannagh admitted that the quotation alsocontained a reference to loyalty "and that subject."]I found that Mannagh's memory was often weak on vital matters, and I noticeda disposition on Mannagh's part to generalize so as to pass over critical matters.Healso had a tendency to inject what appeared to me to be a few extra words tomake his quoted statements appear more temperate.His account sufficed to showthat there was a foundation for Posner's account,even if the latter was not accuratein all details.A majority of witnesses put their testimony in a form to make them-selves appear in the best light and to avoid discreditable appearances.Posner wasno exception,and, in his account of the foregoing conversation,I find some evidenceof embellishments.However, I find that Posner's account was accurate in the main,although I am not satisfied and do not find, therefore,thatMannagh said he thoughtPosner would turn against him by becoming a union organizer.On examination by the Trial Examiner, Mannagh testified that his informant ofthe threat to a policewoman's tire was either that woman herself or an OfficerPantuso or both, and that the threat was supposed to have been made, not byPosner, but by Officer Beaver.Asked whether he had spoken to Beaver, Mannaghanswered that he had not, that he had "called Posner in to tell him that I didn't wantany of his people making any threats and it was sort of up to him to handle it."It is evident that, to Mannagh, Posner was the symbol of the Union and that whateveranyone did for the advancement of the union cause, right or wrong, was in effectdone by Posner.Posner testified that following the foregoing conversation,Mannagh's attitudetoward him never again was friendly as it had been before,7and that Mannaghwould ignore his salutations and turn his back.About the first week of July 1959, as a result of a report by M-annagh to DoddridgeFarrell,manager of industrial relations of the Long Beach division of the Respondent,the latter sent for Posner and told him that he had a complaint that Posner hadbeen stopping and talking to, and interfering with, other officers in the performanceof their duties and passing out literature on company property and time.The firstof these complaints was, specifically,thatPosner had been discussing unions in thesquad room before clocking out,after he had completed his assignment but whilehe was waiting for the proper time to punch out (I infer that the men changed intoor out of uniform in the squad room).Posner testified that this referred to a heateddiscussion between two other officers in which he did not take part.He denied thecharge to Farrell and asked that Farrell call in Officers Erkes and Koon to cor-roborate his denial.Farrell told Posner that he was not interested in the truth orfalsity of the charges,that nothing would be done about it, and that the Respondentwas interested only in Posner's understanding his rights and obligations and whatwould be expected of him while he was in Respondent's employ, particularly duringthe time of the election.Posner told Farrell about being called into Mannagh'soffice and Mannagh's attitude toward him.Farrell said that he had been tryingfor thepast 5 years to convince Mannagh that a man'svoting for a union was nota personal affront to him.Posner testified that Farrell told him to discount theactions of others in the heat of the battle during the union campaign.Posnerquoted Farrell as saying at the close of the conversation that he found nothingagainst Posner, that Posner's record had been good,and that he should just becareful to do his job right and he would have nothing to fear. Posner asked Far-rell'sprotection in the event that anyone tried to frame him.He testified thatFarrellpromised to do so.4 There is no need to burden this report with a recitation of all the evidence of theamicable relationship between Mannagh and Posner prior to April 1959It is enoughto say that it was of a character to carry beyond the plant property and involved ex-changes of visits and gifts. ,592DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe president of the Union asked Posner to serve as an official observer at theunion election on July 30, 1959.8A few days in advance,Posner asked his leadman,Owen Lacey, for time off to act as observer. Lacey said he did not think it wouldbe possible because of vacations and the shortage of help.Posner asked Laceyto consult Chief Mannagh about it.Word came back that Mannagh had deniedthe requestPosner telephoned and reported this to the president of the Union atEl Segundo.The latter said he would take the matter up with the director ofindustrial relations in Santa Monica.The following day, the president called Posnerand told him he had permission to act as observer.At sometime in late July or early August 1959,9 Posner was informed that, inthe performance of his parking lot duties,he would no longer have the use of an auto-mobile but would thereafter ride a bicycle.This evidence was introduced as an in-stance of reprisal by the Respondent against Posner because of his union activities.The Respondent contended that the aforesaid automobile was disposed of pursuant toan austerity program. I am not entirely convinced that such was the case becauseMannagh testified that the austerity program started in January 1959, when heads ofdepartments were asked by the general manager to make a list of equipment that wasnot needed.Mannagh at that time asked for suggestions from his supervisors andinvestigators, and Sergeant Hatch delivered the report to him within a few days.Among the suggestions so made was one for dispensing with two automobiles, one astation car and another believed by Mannagh to be police car No. 497. But Mannaghtestified that the department got nd of those vehicles in March or April and did notthereafter dispose of any more.Hatch testified that the car that Posner had used wasremoved on July 24 because it was needed elsewhere.However, Hatch was apparentlytestifying beyond his knowledge for he had been away on his vacation at the time andhe testified that he had not been told why the car was removed.Officer HenrySchmidt, who had charge of parking lots, testified that on July 23 or 24, the extra car(he had one himself) was to be salvaged because of the austerity program.He didnot testify as to the source of his information.Hatch's testimony suggested that thecar in question was one in addition to the two mentioned by Mannagh, because Hatchtestified that they had already lost a car or two to salvage or other uses.Althoughrequested to do so, the Respondent was unable to produce any record showing thedisposition of the car in question.Itwas stipulated,however, that an examinationof gasoline tickets showed that no gasoline was issued to car No. 497 after aboutJuly 23, 1959.Posner testified that after he was put on a bicycle, he saw carsparked at one of the gates and never used.Despite the fact that the Respondent'sexplanation was not a completely convincing one, evidence of discrimination wasjust as unsatisfactory.It is not clear how long Posner had been on parking lotdetailwith use of a police car.Sergeant Hatch testified that there had not beentwo officers in the parking lots "too long."The first officer in charge of parkinglotswas Henry Schmidt, who originally had had to cover three or four parkinglots 10 and who had a police car in which to do it.So large a number of parkinglotswas quiteas job to handle,however, and he was given the assistance of anotherofficer.The second officer was given the use of a car in the performance of hisduties on the west ramp parking area, and Schmidt retained his car but,althoughstill in charge of all the lots, he confined himself mostly to the east ramp.Thedate when this arrangement was made was not disclosed.Itcould have beenanywhere from a week to a year beforethe removal of the car used by Posner. InJuly, Posner was on parking lot duty Wednesdays, Thursdays, and Fridays, andOfficer Kurrus had the same duties on Mondaysand Tuesdays.When Posner wasput on a bicycle for patrolling parking lots, Kurrus was, too.This fact,however,does not alone dispel the suspicion of discrimination,for Kurrus was also a unionmember.In mid-September, Kurrus was discharged because of a garnishment ofhis wages.When he left, Beaver,mentioned earlier herein,took Kurrus'place and,for the first time since his heart attack,rode a bicycle on the parking lot.He alsowas a union member Except for the fact that bicycles had not previously beenused in the parking lot patrols, it was not unusual for plant protection officers toride bicycles in getting around the grounds.Beaver had ridden one before hehad his heart attack and Posner had ridden one for a while when he first went towork.On the evidence as presented,I am not thoroughly convinced that the Re-'As the election was a mail-ballot election, I infer that Posner would merely watchthe opening and counting of the ballots9 Posner on direct examination put the date as after the union election but he concededon cross-examination that it could have been as early as July 23, 1959Other evidenceindicates that it may have been about July 23 or 2410Hatch testified that there were three , Schmidt testified there were four DOUGLAS AIRCRAFT COMPANY, INC.593spondent was motivated by Posner's union membership or activity in requiring himto patrol the parking area on a bicycle and I do not so find.However,Posner'ssuspicion that he was deprived of a police car and made to ride a bicycle on theparking lot patrol as a reprisal for his union activity could not be said to be entirelyunfounded.Understanding his suspicion,we may more readily understand hissubsequent conduct.During that part of July 1959, when Officer Schmidt, who had the east rampparking lot,was on vacation,other officers had to handle his duties.The man whohad been trained by Schmidt for that job became ill; so Kurrus and Posner weregiven the assignment on separate days.Kurrus started and, the day before Posnerwas to take over, Kurrus told Posner what to do. Posner failed to let down enoughchains on his first day on that job.At Mannagh's instructions,Sergeant Rueinvestigated and then wrote a memorandum to Mannagh which went into Posner'sfile.In the memorandum,Rue reported what Kurrus had told him but not whatPosner had told him.On the basis of Kurrus'statement,Rue stated that he couldsee no reason why Posner should have been confused regarding his assignment.During the first week or so of August 1959, Posner testified, he was called toFarrell's office for the second time, having been called on the bell system and toldto go to Farrell's office.Farrell, however, testified that the meeting had beenarranged at Posner's request.Unless Posner visited Farrell's office three times,which no one testified had happened, I find reason for Farrell's belief that the meetingcame about as a result of a request. Consistently with a request for an appointment,Posner could have been called on the bell system, as he testified, and notified that thetime for the appointment had been set and that he was then to come to Farrell'soffice.There is, of course, the possibility that Mannagh or some third party had toldFarrell or left word at his office to say that Posner wanted (meaning needed) an-other interview with Farrell and that Farrell arranged an appointment thinking thatPosner, himself, had made the request through that person.Farrell testified that atthismeeting Posner complained to him of the actions of the people in the plant duringthe election, of the writing of things on bulletin boards, and the calling of names.Farrell told Posner that, as soon as such things were posted, they were taken downby the authorities.Posner complained about a so-called "health fund" and the wayithad been ordered handled,ii and Posner told Farrell that he thought "the PlantProtection Group" was out to get him. Farrell testified that he told Posner that theelection was over, that the winner had been declared, and that as far as the Companywas concerned it was a dead issue.He also said that all Posner had to do to assurehimself of his job was to be concerned about his duties as an employee and he wouldhave no problems from then on. Posner testified to new accusations made againsthim, as mentioned to him by Farrell at this meeting, one being the passing out ofliterature in the south tunnel, which Posner testified he denied as being ridiculouswith the election over nearly a week.Farrell testified that before his first talk withPosner, Chief Mannagh had reported to him that, among other things, Posner hadbeen passing out literature in the south tunnel and that this did not enter their con-versation in August.Farrell's testimony was given in a way that made it appear anhonest recitation of his memory.But for one item of evidence, I might assume thatPosner had largely confused what was said at the two interviews.This one item isthat in August 1959, Posner wrote a letter to Farrell in which he purported to sum-marize instances of what he considered as past abuse and ungrounded chargesleveled against him because of his union activities. In this letter, Posner mentionedthe "two occasions that I was called into your office to face charges preferred againstme by my supervision . . ." and he specifically refers to a charge of "passing outliterature in the south tunnel on August 5th between 6:45 and 8 a.m."Althoughthis letter is self-serving, I see no reason why Posner should deliberately have falsi-fied the date of the charge of distributing literature in the south tunnel (he couldhardly have anticipated then what Farrell would testify to at the hearing and havedeliberately fixed a later date) and in August of 1959 Posner's memory would beexpected to have been fresh enough to give the correct date. Posner's testimony,therefore, has that much corroboration.Farrell testified with respect to this letter,which was dated August 21 but bears his date-received stamp on August 27, that hedid nothing about it because he thought Posner was just trying to make a record forhimself.He also testified that no one, besides himself, had seen this letter beforePosner's discharge.It is, however, claimed by the General Counsel to have beena factor in Posner's dischargeI doubt that it played any material part in his dis-n I infer that Posner had some idea that this was an attempt to organize a company-dominated labor organization,a belief that was not supported by the evidence586439-61-vol. 12 9-3 9 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDcharge but because of management's disposition to accept Posner's guilt in some ofthe instances mentioned therein and its failure to ascertain the truth by investigatingthe charges, I believe it contributes to evidence of the Respondent's lack of neu-trality and of its disposition to believe the worst of Posner.12 It is, therefore, setforth in full as Appendix A, hereto attached.On Sunday, August 23, 1959, Captain Row of the fire department noticed Posnerthree times in 3 hours stop his police car in front of station No. 3.On two of theseoccasions, Fireman Wilhite went out to stand by Posner's car, talking for about 5minutes (Row's estimate).Each time, Row started in the direction of Posner's car,and each time Posner would drive off.On the third occasion Row approachedPosner before Wilhite appeared and Posner left.Wilhite was on standby duty whilea plane was being fueled and was not supposed to leave his post.Row dictated amemorandum to Chief Mannagh about this, expressing it as his opinion that Posnerwas derelict in his duties as security patrol on the ramp and that he was distractingWilhite's alertness by his frequent stops at station No. 3.Although Wilhite was theone who left his post, Row did not dictate a memorandum for Mannagh whichwould go in Wilhite's plant protection file.Row had no explanation for his failureto do so, although he admitted that he had written memoranda to Mannagh about hisown men on other occasions.On August 26, 1959, Posner telephoned Frank Starr, chief safety engineer (Posnerdescribed him as safety director, but I use the title shown on a memorandum writtenby Starr), and told Starr that he thought he was exposed to a hazard in being re-quired to ride a bicycle in the parking area while he was performing his duties,13mentioning the fact that he had had several near accidents (meaning was almost hitby automobiles) and recalling the fact that one officer had been injured by an auto-mobile while patrolling the lot in a company jeep. (The officer had had his neckbroken.)Posner testified that Starr promised to investigate the matter and askedthat Posner keep the conversation confidential. I have as much difficulty as the Re-spondent in believing that a proposal to keep the matter confidential would comefrom Starr rather than from Posner. It is apparent, however, that Posner believedhis name would not be mentioned by Starr when the latter made his investigation.It is equally clear that Starr did not have a similar understanding because Starr toldC. Stevens, an investigator in Chief Mannagh's department, of his telephone conver-sation with Posner.Stevens passed the information onto Mannagh.14On August 27, first, Officer Schmidt, who was in charge of parking lots but whowas not, according to the Respondent, a supervisor, and later, Sergeant Hatch spoketo Posner about the Starr report.No one testified what prompted these two to speakto Posner.On the basis of the documentary evidence in the record, I deduce thatthey were directed by Mannagh to speak .to Posner. I also deduce that Mannagh, andnot either Hatch or Schmidt, decided what action would be taken .and .that he decidedon this action before either Schmidt or Hatch had spoken with Posner.Accordingto Schmidt's memorandum, he had a conversation about the matter with Mannaghat 8 a.m. and "it was decided" that the only alternative to riding a bicycle would beto patrol the parking lot on footAt 8:45 a.m. Schmidt went to Posner, and, afterquestioning Posner, he told Posner to turn his bicycle and key into the office and hewould bring Posner back so he could continue his patrol on foot. Posner turned in121 do not, by this statement mean to imply that Posner was necessarily free fromblame in all instances where criticism was leveled against himIn some instances, I,myself,might have believed him blameworthy, but I believe in other instances the evi-dence was too weak to justify a conclusion that he was to blame, and yet it is evidentthat Mannagh (and perhaps other representatives of management) chose to believe accu-sations against Posner rather too readily after April of 1959.18When Posner had had a car for this work, he not only gave parking warnings andnotices for violation of parking rules but was supposed to watch for and apprehendpilferers and thieves,stop speeders,and otherwise maintain order.On a bicycle, helacked radio communication and was hardly equipped to do anything about speeders whowere going away from him and he would have had difficulty apprehending thieves if theyhad a car in which to escape.is Stevens' memorandum to Mannagh disclosed the way in which a story is built up, atendency that I noticed more than once in the evidence respecting PosnerIn Starr'smemorandumis the sentence, "The attention of the undersigned was directed [by Posner]to the heavy auto traffic and occasional reckless driving practices of employe personnelwhich exposed him to several near accidents while on a bicycle " Stevens' memorandum,repeating the above item, stated, "Posner further stated to Mr. Starr that he felt lie wastaking his life in his bands every time he rode a bicycle in the lot because of the recklessand speeding driving of the Douglas employes." DOUGLAS AIRCRAFT COMPANY, INC.5915his bicycle and Schmidt picked Posner up in his squad car and took him back to theparking lot.leWhile Posner was patrolling on foot, Sergeant Hatch came to him and asked if hehad seen Starr about the safety of riding a bicycle on the parking lot. Posner deniedthat he had seen Starr. Posner testified that he denied this because, in the first place,he had not gone to see Starr but bad merely telephoned him, and, in the secondplace, he did not want Hatch to think that he had gone over Hatch's head.Hatch,however, took Posner's denial to be a lie and so stated in his memorandum of theincident to Mannagh. Posner quoted Hatch as saying that Posner might feel that hewas picking on him unnecessarily in giving him these assignments but it was entirelyout of his hands, that it had resolved itself into a personal battle between ChiefMannagh and Posner, that Posner knew how to correct the situation, and that, whenhe asked Hatch how to correct the situation, Hatch had replied, "By going intoMannagh's office, taking your [union] pin off and telling him you are sorry youorganized for the union." Posner testified that he said he had no intention of doingthat.Hatch denied the foregoing statements attributed to him and I find reason tocredit his denial. (From the evidence, I believe that Posner may have confused whatSchmidt had said to him earlier with what Hatch said to him at this time. FromSchmidt's memorandum, aforementioned, and from his testimony, I find intimationsthat Schmidt may have been the one who suggested that Posner go to Mannagh andthat Posner remove his union pin.)Posner asked Hatch how he felt he was per-forming his work.Hatch told Posner that he thought Posner seemed less interestedin his work than he had been because he was not sending in as many 55-40 forms.These are officers' reports of violations of plant rules that come to the attention ofofficers.Posner said there was no occasion for such reports on the parking lot (a factwhich Hatch acknowledged in his testimony) and that he had been turning in anaverage of 30 traffic citations a day. (He was required to write at least 20 and hedid.)I note that when Hatch wrote his memorandum to Mannagh he worded it soas to make it appear that, because Posner was not turning in more forms 55-40,Posner was lacking in diligence.Hatch made no mention of the traffic citations thatPosner wroteUntil September 10, Posner performed his parking lot duties on foot.Then, onan occasion when Schmidt came to pick up Posner's parking tickets, Posner toldSchmidt that his feet were bothering him. Schmidt said that he would talk toSergeant Hatch about it.Hatch came to Posner a little later and told Posner hecould have his bicycle back if he wanted it. Posner said he had only 2 more daysof patrolling before he left on his vacation (on September 14) and that he wouldfinish them out on foot.The Respondent adduced evidence to show that duringthe time that Posner walked his parking lot patrol, Kurrus 16 (previously mentionedas the officer who performed the parking lot duties on Posner's days off and alsopreviously mentioned as a union member) also was put on foot and that whenPosner went back on a bicycle, the other officer (Beaver at that time, becauseKurrus was discharged before Posner returned from his vacation) performed hisduties on a bicycle.Apparently, the Respondent elicited this testimony as evidenceof equal treatment and lack of discrimination. I am not sure that it should be soviewed.Because Posner and Beaver were permitted to ride bicycles when Posnerreturned, I infer that the Respondent did not believe that bicycles on the parkinglot were too hazardous to be allowed. If that is the case, one might ask why Kurrusshould be deprived of his.There is no evidence that he had complained aboutriding a bicycle on the parking lot. Just treatment would seem to call for permis-sion on the part of each officer to choose whether he would ride a bicycle or walk.Posner might have, himself, been given such choice, but it does not appear that hewas offered it until September 10.From all that appears, Kurrus was offered nochoice.Under the circumstances, taking Kurrus' bicycle away from him (withoutany admissions by the Respondent that bicycles were hazardous on the parking lots)has more the appearance of trying to cause Kurrus to blame Posner for any dis-comfort he, himself, suffered rather than of impartiality.2.Posner's dischargea.Events following Posner's vacationPosner left on his vacation on September 14, 1959 (September 14 and 15, Mondayand Tuesday, were his regular days off, so I infer that officially his vacation started"The lot was large enough for 6,000 to 7,000 automobiles.'eKurrus'name is misspelled Cureus and perhaps other improper ways in the record. 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDon September 16), and returned on Wednesday, September 30.Upon his return,he was assigned to check traffic at gate No. 814 during the time that thatgate wasopen in the morning (6:45 to 8:15 a.m.) to admit employees arriving in cars. Theremainder of the day he returned to patrolling the west ramp parking lot on a bicycle,except on Saturdays and Sundays, when he had other duties.On arrival at work on Sunday, October 4, 1959, Posner was assigned the jobcalled "clocks" or gate No. 8-a (if required to be opened to admit a plane).Thefirst chore on the clock job was to make a patrol of the plant perimeter, whichinvolved driving a police car around the entire plant fence (including the DC-8 side)and checking all the gates, other than two gates kept open for Sunday workers, tosee that they were locked.Thereafter, the clock detail called for a building inspec-tion.Posner testified that the perimeter inspection takes about an hour.Sgt. Clar-ence Reuse, Posner's Sunday supervisor, testified that it takes about 30 minutes. Itis not unlikely that the time could vary from one day to another between those limits.At sometime early in the morning of October 4 Reuse gave Posner orders toopen gate No. 8-a. The evidence is conflicting as to how and when these orderswere given.Gate No. 8-a is a very wide gate, opening into the west ramp area.It islarge enough to admit the largest planes and it is so heavy that it must be openedby attaching a jeep or police car to it to tow it open.There is, however, a centersection in this gate which can be opened independently by hand, and this section islarge enough to pass fire trucks or other motor trucks.On the third (graveyard) shift on Sundaymorning,October 4, employees wereworking on a DC-8 airplane which was on what is called "compass rose," a turn-table on the airfield where compasses are set.A log is kept by the officer on dutyat gate No. 8-a to show the time of entrance or of departure of anyplanethroughthat gate.Another log, kept in the fire department, shows various movements of itspersonnel and trucks as well as the time and locations of planes for which the firedepartment must give attention.Whether at 6:45 a in. over the police car radio, as Reuse testified, or in front ofthe squad room about 7:25 a.m., as Posner testified, Reuse, having learned that theplane would be coming in from compass rose that morning, gave Posner orders toopen gate No. 8-a and to stand by until ship No. 21 came in. The time whenPosner opened the gate was a material matter in the incident of the unauthorizedentry of a womanin anautomobile that morning.Reuse testified that he heard soonafter his arrival at 6 a.m. that the plane would be in from compass rose sometimeafter 6:30 a.m. Soon after that he went to the flight ramp and inquired if therewere any flights that day.None was scheduled.While he was there, employeeswho were working on the plane asked him to open gate No. 8-a because they werehaving trouble getting to and from the plant and had to go around through gateNo. 6.17He testified that he went about a block's distance in his car and, between6:30 and 6:45 a.m., called Posner on the radio and asked him to open gate No. 8-a.His testimony that he told him to open it "right away" was put in question when, inresponse to a question as to whether he had used those words, "right away," heanswered, "I think I probably told him the airplane would be coming in and toopen gate 8-a."Reuse did not appear too clear in hismindas to what he toldPosner or other details.He testified that he was asked by Captain Van Cleave,Mannagh's next in command, on October 8 if any airplanes had flow on October 4.He answered that there had not been any.And on October 9, he testified, he wasasked who was on the gate and what time it was opened.18 Van Cleave testifiedthat he did not question Reuse before Posner was discharged because he hadLeadman Lacey's report of what a witness had said. It wasnot untilafter Posner'sdischarge that Reuse was asked any further questions about the incident.Thereliability of Reuse's memory is open to question, because he testified that when hemade assignments that morning (October 4), he sent Officer Stout to gate No. 813.In this, he must have confused the events of October 4 with those of some otherday, because Officer Erkes was on gate No. 813 on October 4. I do not believe thatReuse's memory can be relied on to prove the time that gate No. 8-a was openedon October 4. Posner, himself, was not sure of the time.He testified at one pointthat it was after 7:30 a.m. when he returned to the squad room and was then andthere told to change his squad car for a jeep and to go down and let a ship in. But17 It does not appear whether this request came from employees who had to drive aor change of shift.isA memorandum made by Captain Van Cleave dated October 8 recited that Posnerwas on the gate, but he could have taken this information from Lacey's report, whicherroneously put Posner at that gate at 6 .30 a.m. DOUGLAS AIRCRAFT COMPANY, INC.597later he testified that it was probably 7:25 a.m. when he met Reuse there.Hefurther testified that it was after the 7:30 a.m. whistle (change of shift) that heopened gate No. 8-a.From other testimony of Posner, I am not convinced thathe, himself, knew his exact time of arrival at that gate.At approximately 7:25 a.m., on October 4, an employee named Charles Huntcame to work on the first shift, using pedestrian gate No. 10 to enter the premises.As he was walking toward his timeclock on building No. 15, he was stopped by awoman driving from west to east on the ramp. She asked Hunt the way to Lakewoodand Spring Street (Lakewood Boulevard bisects the Respondent's property in anorth-south direction, while Spring Street lies about a mile to the south of thesouthern edge of the premises.Hunt asked her how she came in and she said byLakewood and Carson (Carson bounds the main properties on the north).Thenearest open gate for vehicular traffic coming from that direction would have beengate 6 at Lakewood Boulevard opposite the end of Conant Street (which is thesouthern boundary of the DC-8 side of the plant).However, by curving into theramp parking lot (which is outside the southern boundary of the main premises)she might, a long distance to the west and thence a shorter distance to the north,have reached the location of gate No. 8-a.The point at which Hunt encounteredher was a little to the west of midway between gates Nos. 8-a and 6.Hunt directedthe woman to gate No. 6.He did not report the incident that day.Officer Beaver was on gate No. 6 on the first shift on that morning of October 4.When the aforementioned woman, with no badge, drove up to his hut in a car withno decal, he stopped her and asked where she had been. She told him that shehad just taken her husband to work on the west ramp and she wanted to get out onLakewood Boulevard and go home.Without taking her name or license number,Beaver permitted her to leave.After she left, he telephoned Posner at gate No. 8-aand asked if the woman had entered through his gate. Beaver testified that about20 minutes had elapsed before he made this call to Posner.Posner testified thatBeaver had called him between 7:45 and 8 a.m. and that he had not even openedgate No. 8-a when Beaver called him. Beaver did not report the incident as heshould have.On October 5 or 6, Hunt mentioned the presence of the unauthorized car to OfficerEvans.Evans reported the matter to Owen Lacey, a leadman, and Lacey went outto interview Hunt.Lacey then wrote a report to Mannagh.After relating whatHunt had told him, Lacey wrote that the only entrance to the plant from the west atthat time was gate No. 8-a and that that gate was manned by Officer Posner fromabout 6.30 to 9 a m. This time was obviously not based on firsthand knowledge,since Posner was making his perimeter tour at 6:30 a.m. Lacey also commented onthe fact that no report had been received concerning the incident. If one had beencalled in by Beaver, it would have been made to Lacey. Lacey did not state in hisreport that Hunt had told him he had asked the woman which way she had comefrom and her reply, as Hunt testified he told Lacey.Lacey, however, denied thatHunt had toldhim that.When Mannagh received Lacey's report, he ordered Captain Van Cleave to makean investigation and to get a statement from Lacey, Beaver, and all concerned.OnOctober 7 or 8, Van Cleave questioned and got statements from Beaver and Erkes,the officers on gates Nos. 6 and 813, respectively.He did not question Posner. BothBeaver and Erkes denied having admitted the woman in the incident. Beaver wasgiven a verbal reprimand for not having taken the woman's name and license num-ber and. I infer, for not having reported the incident.At the hearing, Beaver admitted the possibility that the woman could have slippedin through gate No. 6 unobserved by him, and he described his Sunday duties whichsometimes took him from the gate to unlock the entrance to an adjoining building.He also testified that he occasionally found the chain down.The gate has a chainthat the attendant can put up to hold traffic back until it is removed.Beaver testifiedthat he sometimes found the chain down after he had left to admit someone to theadjoining building, although he was certain he had put the chain up. I infer thatsomeone in a hurry to enter might, himself, let the chain down and leave it downafter he entered.The evidence is conflicting as to what time gate No. 8-a was opened on October 4and what time the ship came in. Posner's log showed that the ship came in at 8:43a.m.The fire department log showed 7:45 a.m. There is evidence by witnesses thatthe ship came in before 8 and evidence that it came in after 8. Certain entries in oneof the two fire department logs cast some doubt on its accuracy, and the two firedepartment logs appear at variance in some of the entries.One entry in the mainstation log of the fire department indicated that the timeclock at station No. 60 was1hour late.This was not one of the stations involved in this incident, but if some- 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDone had set his watch by it,he might have made a wrong entry.However,even as-suming that the ship came in at 7:45 a.m.,that would not prove that gate No. 8-awas open at, orbefore, 7.25a.m., when Hunt saw the strange woman in the grounds.The Respondent made no attempt to pinpoint the time of the opening of gate No. 8-auntil it was preparing evidence for this case.An electrician who had worked on ship21 on compass rose on October 4 testified that his work was finished and he punchedout about 7:30 a.m. (his timecard shows 7:31 a.m.), but he had no clear recollectionas to whether or not gate No. 8-a was wide open or whether he came through thecenter section.He testified that it would take about 30 minutes from the time heleft the compass rose before the ship would have been ready to come in.I find the evidence to be inconclusive that gate No. 8-a was open before 7:25 a.m.when the unauthorized woman entered.Furthermore,even if gate No. 8-a had beenopen at that time, there is no certainty that she entered by that gate.The mere factthat she was proceeding east, away from the direction of gate No. 8-a is not veryconvincing evidence that she entered there. She could have entered through gate No.6, or possibly,but less probably, through gate No. 813(the latter entrance wouldhave required that she come through a tunnel under Lakewood Boulevard), pro-ceeded to the west ramp,dropped a passenger,and turned around to return to theexit through which she had entered.Another possibility but not a strong probabilityis that she entered before the end of the third shift and was on the grounds for anhour or more before leaving.Despite all this, Captain Van Cleave did not questionPosner, and Mannagh did not press the investigation any further but chose to believethat Posner was at fault.However, when Mannagh told Farrell about the incident onOctober 8 at the time that Mannagh proposed to discharge Posner, Farrell properlydismissed the incident of October 4 from consideration as inconclusive.For Wednesday and Thursday,October 7 and 8, at the prior directions of Man-nagh,Van Cleaveordered Sergeants Hatch and Rue to make a secret observation ofPosner's work on gate No. 814, where he worked between 6:45 and 8:15 a.m. Iinfer that these instructions to the sergeants must have been given before October 7because Rue was not on the same hours as Hatch.Rue normally started at 9 a.m.while Hatch started before 6:30 a.m. and the observation was carried on between7:33 and 8 a m. on October 7. Rue, therefore, had to arrive early on October 7 and8.In explaining why he had ordered this observation to be made, Mannagh testifiedthat when he came to work on September 30, 1959, Posner's first day on that gate inmore than a year, and his first day back from his vacation, he approached to enterthrough gate No. 814 "and I was shocked beyond words-I couldn't believe what Iwas seeing,that Officer Posner was back away from the cars just motioning thesecars through at a fast rate of speed " Then he testified that when Posner saw his(Mannagh's)car, he walked up and checked the two cars preceding his.He did notspeak to Posner about his"flagrant" conduct,however, because"he [Posner] wouldbe off duty(on that gate)in 15 minutes"and he would then call Posner into theoffice.He did not do so, however, because after he reached his office, he testified,he received an anonymous telephone call froma manwho told him he had bettercheck "the Faculty Gate" because the officer was not checking anyone.He testifiedthat he asked who was calling and was told, "Well, I am one of the supervisors."Mannaugh did not testify that he tried any further to get the name of the caller.Because Van Cleave was out of the office, Mannagh testified, he did not get to speaktoVan Cleave until after gate No. 814 was closed the next morning, October 1.However, after Friday, October 1, Posner was not scheduled to be on that gate againuntil the following Wednesday, after his days off.Mannagh testified that he toldVan Cleave he wanted to assign Sergeants Rue and Hatch to make a thorough checkand submit a report to him of the operations of Posner at gate No. 814.Asked byRespondent's counsel if it occurred to him that,while he was waiting for this to bedone, some unauthorized person bent on mischief might come throughgateNo. 814while Posner was there, Mannagh gave this answer:"I recognized that and it is aserious problem, but we at that particular time had the case of October 4, where alady drove in the gate 8-a, and we were taking statements.The captain was takingstatements with reference to that incident-statements from the other officers-andit all seemed to jell into one problem centering on Posner,and with our other dutiesit took time to investigate "This is an attempted excuse and not an answer to thequestion.Even the excuse is weak. It is difficult to believe that,ifMannagh hadobserved such a flagrant violation of safety rules by Posner, as he testified, be wouldnot have called Posner to task immediately.This and his failure to identify thealleged anonymous telephone caller the same morning justify serious doubt that theevents occurred as testified or that they were the reason for the order to the sergeantsto make a checkon Posner.Whenasked,why, if he sawa violation of rules withhis own eyes, there was any need for an investigation by the sergeants,Mannagh ex- DOUGLAS AIRCRAFT COMPANY, INC.599plained that it was because he wanted his sergeants to learn a lesson, that a thing likethat existed without their knowing it.This answer indicates that Mannagh woulddefer plant safety merely so that the sergeants could receive an education.Mannagh testified that he, himself, does not discipline except in an exaggeratedcase.In April or May 1958, Mannagh came to work through gate No. 813. It wasraining, and water stood high in the gutter and for a distance inside the gate beyondthe officer's shack.Mannagh stopped his car to be identified.Officer Morris was inthe shack with his back to the closed door.Morris finally turned and saw Mannaghthere.He identified and passed him without stepping into the water close to Man-nagh.Morris' failure to see Mannagh was a clear case of neglect of duty.WhenMannagh reached his office he told Van Cleave what had happened and told him todo something about it.When Morris was in Van Cleave's office, Mannagh went inand told Morris that there could be a 3- or 5-day layoff or a discharge for his offense,and he asked Morris what he would do in his (Mannagh's) position.Morris sug-gested 5 days.Mannagh gave him a 3-day layoff.There is much in the record to suggest that the check ordered on gate No. 814 whenPosner was there was suggested to Mannagh by the incident of October 4 and thatMannagh was more interested in building up a case against Posner for discharge thanhe was in correcting a violation of security rules.In order to understand the evidence of the sergeants' check of Posner's performanceat gate No. 814, one must understand the nature of the operation there.Gate No.814 is one that is used only for a short time in the morning while gate No. 813 isclosed to vehicular traffic in order more expeditiously to take care of pedestrian trafficduring the morning. Both gates Nos. 813 and 814 open into the area described as theDC-8 side of the plant. This is a rectangular area bounded on the north by the recrea-tion grounds of the city of Long Beach, on the east by Faculty Avenue, on the southby Conant Street, and on the west by Lakewood Boulevard. The rest of the LongBeach plant, including the buildings occupied by the plant protection department, liesto the west of Lakewood Boulevard for a considerable distance.There are threetunnels under Lakewood Boulevard connecting the properties, the middle one ofwhich is a vehicular tunnel.Gate No. 814 is on Faculty Street, the eastern boundaryof the DC-8 area and about 150 feet to the north of gate No. 813, a gate used, exceptduring the morning rushtime, for both pedestrian and vehicular traffic.The lattergate on weekdays is attended by several officers and is equipped with telephone andwith facilities for issuing passes.Gate No. 814 has no telephone and is not equippedfor the issuance of passes.When anyone without credentials comes to gate No. 814,the officer on that gate is supposed to refer him to gate No. 813. Inside of gates Nos.813 and 814 is an employee parking lot, but the lot is provided with stalls for visitors,such as vendors or contractors.The latter stalls are those nearest Faculty Street.When a vendor or contractor is recognized by the officer on gate No. 814, he is per-mitted to direct him to the visitors' stalls (inasmuch as they cannot enter gate No.813 by car while gate No. 814 is open) and then require him to go to gate No. 813on foot to get a temporary pass.A majority of the automobile passengers enteringgate No. 814 are supervisors.Traffic entering gate No. 814 approaches on Faculty Avenue, a two-way street,from both north and south and cars from each lane alternate in entering the gate.Each car that enters is required to have a Douglas-issued decal or permit in thewindshield and each driver and passenger is required to have a badge and an identi-fication card before being permitted to enter, with the exception previously men-tioned regarding the use of visitors' stalls.The officer attending a vehicular gate isrequired to see the vehicle's identification and the badge and identification card, com-monly called ID card, of each person in the entering vehicle.The officer is not ex-pected to read what is on the decal or badge or ID card and he is not required toidentify the person with the picture on the ID card-it suffices that he recognizesonly an obvious discrepancy, such as in sex or color. The time of heaviest traffic flowis estimated to be about 7:30 to 7:45 a.m., although it continues to be fairly heavyuntil 8 a.m.The evidence is somewhat conflicting as to the percentages of automo-biles that contain one, two, three, four, five or six passengers.There are also otherconflicts regarding the practices on this or other traffic gates.Based on what I con-sider the most reliable testimony, I conclude that during the period of heaviest flowof traffic, cars enter at the rate of about eight per minute, or an average of onecar each 71/2 seconds.To maintain this average, an officer would be obliged to passsome of the cars in much less time, and he would be obliged to be alert and quick.Cars with few passengers, if they held their badges and ID cards side by side and inposition to be seen quickly by the officer, could be inspected and passed fairly rapidly.From the evidence at hand, I would estimate that a car with only a driver could,from its position in line, proceed to the gate, be inspected, and passed in a matter of 600DECISIONSOF NATIONALLABOR RELATIONS BOARDa couple of seconds, whereas, if the car carried five or six employees,each exhibiting,hisbadge and ID card, it would take 12 to 15 seconds from the time it was sum-moned to approach the gate until it was inspected and passed.The Respondent's wit-nesses, for the most part, testified that a car had to come to a complete stop in orderto be properly inspected,whether the car contained one or more passengers.Man-nagh alone conceded that if there were only the driver, he would not object to a"rolling stop."However, Mannagh had testified earlier that the post orders requirethat a car stop before entering the plant.This testimony was not borne out by thepost orders introduced in evidence.Officers who testified for the General Counseltestified that there was no requirement that a car come to a complete stop if in-spection could be made without it and that if only one or two or possibly even threepersons were in the car,inspection could be made without bringing the car to a com-plete stop provided the occupants of the car were ready to exhibit their badges andID cards and were holding them in view,because the officer would look for thedecal in the windshield as the car approached and be ready to look at the badgesand ID cards as the car would roll slowly past him.During the time that Posner was on gate No. 814 and prior to Friday,October 9,no one said anything to him which even intimated to him that he was not performinghis duties satisfactorily.Yet, according to Sergeants Hatch and Rue, they observedPosner not only on October 7 but again on October 8 and made reports of unsatis-factory performance.On October 7, Hatch and Rue testified,they parked theirsquad car in back of some packing boxes upward of 300 feet 19 to the west of gateNo. 814 and observed Posner through a 2-foot space between the boxes.They didnot testify that they got out of the car.On October 8,they were 531 feet from gateNo. 814.On neither occasion did they use fieldglassesThe reports they made weremainly of a conclusionary character.The only factual part is that between 7:33 and8 a.m. on October 7, approximately 100 cars entered the gate, that Posner stoodabout 10 feet from the incoming cars,20 that only 5 cars were stopped and thatsome of the cars had 4 or 5 occupants and passed through the gate without stopping.The report of October 8 stated that between 7:40 and 8:10 a.m. about 120 carsentered gate No. 814, that Posner was standing about 5 feet from the incoming cars"where it would be impossible for him to properly check credentials of cars withmore than one occupant,"that "only" 25 cars stopped"of their own accord" forpurposes of proper identification,and that some of the cars had from 2 to 6occupants.,In the bearing room, witnesses had no difficulty in identifying ID cards and badgesfrom a distance of 8 or 9 feet.From the point at which they were observing Posner,Hatch and Rue were able to see only what I would call generalities.They could notsee if the passengers were holding up their badges and ID cardsAs they wereparked, one of them must have been in front of the other and partially blocked hisview.On October 8,they could not tell the number of passengers in the cars, butthey knew that some had three or more passengers because many of the cars passedthem after entering the premises.They did not count the number of cars with thatmany passengers, and obviously were not in a position to tell whether or not the 25cars that stopped were ones with the greater number of passengers.Hatch and Ruedid not speak to Posner about his handling of traffic, because(they testified) theywere asked to make a written report and were not accustomed to do so in suchcase.Itwas not customary to make a 2-day check,and they did so on gate No. 814.Hatch testified,only to be sure that the situation was as Captain Van Cleave hadanticipated might exist.Hatch testified that he expected to find Posner improperlyperforming his duties on October 7 and 8.He and Rue had been told at the outsetto make a 2-day check. I conclude, therefore,that the decision to do so was not madeby themHatch testified that Rue did not usually accompany him in making suchchecks at the gates,although he had accompanied him in making a 1-day check ongate No 88. In that instance,there were two officers on the gate,one for cars andone for pedestrians.In the early part of October,Posner drafted an anonymous letter to DonaldDouglas,Sr., the chairman of the board of directors of the Respondent.Posnertestified that he had discussed the writing of such a letter with Officers Bryant andBeaver and had received suggestions from them,and that it was typed by a Mrs.Blackwell, a former plant protection employee.Bryant and Beaver were not ques-tioned about their part in the composition of the letter when they were on the wit-ness stand and Mrs. Blackwell did not testify at all, but the Respondent does not19Rue estimated the distance as 300 feetHatch first estimated 200 to 250 feet.Measurements on a map in evidence indicate it would have been about 320 feet20This appears to the Trial Examiner to be a gross exaggeration. DOUGLAS AIRCRAFT COMPANY, INC.601dispute Posner's authorship.The letter was dated October 5.Posnertestified thathe addressed the envelope himself (hand printed) and that hecausedit to be mailed.The postmark on the envelope is "Artesia, California, October 8, 1959, 11:30 a.m."The letter, itself, bears Douglas' "received" date stamp of October 8. Superimposedover the "8" is a "9" inink.The evidence does not disclose who made the alter-ation,and the reason therefor is left to inference.The letter reads as follows:DEAR SIR:We area group of Plant ProtectionOfficersfrom the Long BeachDouglas Plant who are writing to you as a last resort, to correct the injusticesperpetratedagainst usby Chief Mannagh.Many of our men have quit, others have either been forced to resign or havebeen fired.The rest ofus are in constantfear thatwe are next because weopenly expressed our desire to joina union.We know you are fair minded in yourdealings andthat if you could be toldthe whole sordid truth of themismanagementof our department, by a man whowill go to any length to punish an employee who will not agree with his viewson unionism, you would look into the situation.The only ways the truth can bebrought out is bysecret investigation,by questioningeverysinglePlant Protec-tion employee and guaranteeing these employees that their statements are tobe held inconfidence.We have been accused of being disloyal, wedon't feelthat we are because youyourself stated that "a man has a right to belong or not belongto a union as hedeems fit." So, if we are going along with Company policy how can we becalled disloyal'Or is Plant Protection a separate little Kingdom ruled by aman with a strange set of his own policies?We respect the Company we work for and like our jobs as evidenced by ourfine record as a Plant Protection group. For this reason we are willing to fightanyone that would be the direct cause of destroying the morale of our depart-ment.Following are some of the charges that need investigation:1.Chief Mannagh has permitted an Anti-union associationto organize inour midst and both sanctions and directs its activities.This association has aprivate welfare plan thatis againstcompany policy and permits onlynon-unionminded members to join.2.Newly hired personnel are questioned as to theirviews on unionism and arehired on the condition that they speak and vote against a union.3.Chief Mannagh both encourages and takes part in punishing by retaliatorymeasure all knownunionsympathizers.This situation is becoming more pro-nounced daily.4.All informants are encouraged by being given choice assignment by ourChief as a reward for turning in information concerning a fellow employee, mostinformation is false and given only for personalgainby these opportunists.5.Chief Mannagh is the main cause of our group being divided, all semblanceof morale has gone, those too old to move on to a new job dare not expressthemselves, others will leave when the opportunity presents itself.It'snot a pretty picture, Mr. Douglas, but it is a well known story here atLong BeachWe know you are a busyman ina huge corporation and be-cause the Douglas Company is so big these situations occur and get out of handbefore you know they have ever started.A little quiet investigation will bearout the facts as stated in this letter in addition to many other irregularities nowexisting in our department.We hope to God that you do something before it istoo late for many of us, we want to save our jobs.Respectfully yours,PLANT PROTECTION ANONYMOUSDouglas penciled a note on the top of this letter to Ken Farrar, vice president andthe general manager of the Long Beach plant, saying, "If true, Bob M. [Mannagh]is overstepping our policy.What about it?"Mannagh testified that he received thisletter from Farrar after lunch on October 13, the day before Posner's discharge, andhe testified that before he saw the letter he had not heard of it.The impression givenby Mannagh's testimony is that Farrar called Mannagh to his office on October 13,let him read it, questioned him as to whether or not there was any truthin it, and lethim retain the letter.A close inspection of the record, however, brings to my at-tention that Mannagh was not specifically asked the date when Farrar called him tohis office and questioned him. I do not. therefore, make a definite finding that it wason that date, but, in the absence of evidence that Farrarquestionedhim before thatdate, I make no finding that the event occurred earlier.On the evidence in therecord it is possible that he could have been questioned about it any time betweenOctober 8 and 13. The General Counsel contends that this letter was the basis for 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDPosner's discharge. If Mannagh learned of it on October 8 (the date of the date-received stamp), it would be a reasonable inference that it constituted at least a partof his motive for discharging Posner,because Mannagh immediately suspected thatPosner was the author of the letter as soon as he read it. If Mannagh did not be-come aware of the letter before October 9, it could only be a factor in motivatingPosner's discharge if he had learned of the writing of the letter before it was re-ceived or if, although Posner's discharge was first contemplated after the letter orcharges therein were brought to Mannagh's attention, the Respondent's evidence ofthe discussions regarding Posner's discharge were back dated.As there is no evi-dence that either was the case, I dismiss from consideration any such suggestion.The evidence does disclose that the first date on which Mannagh spoke to Farrellof discharging Posner was on October 8.At that time Farrell was in Mannagh'soffice for another purpose, and,while he was there, Mannagh showed him thereports of Sergeants Hatch and Rue that Posner was waving traffic in throughgate No. 814 without adequately checking identifications and mentioned the incidentof Sunday,October 4, of an unidentified car that was suspected to have entered thegrounds through the gate Posner was supposed to be tending(gate No.8-a).Man-nagh testified that he proposed that Posner be discharged.Farrell asked whatdisciplinary actionMannagh normally took for such dereliction of duty and,according to Farrell, Mannagh said a layoff.Farrell disagreed that discharge waswarranted but agreed that a layoff would be proper and left with the understandingthat Posner would be given a 2- or 3-day layoff.ai Farrell dismissed the incident ofOctober 4as cause for any discipline because the entry of the unauthorized car wasnot definitely traced to Posner.On the morning of October 9, Posner was on duty at gate No. 814 at the customarytime.At 7:43 a.m., at about the peak of the morning traffic, a small blue Volks-wagen entered through the gate.Neither the car nor the driver exhibited identifica-tion.It is undisputed that this car was permitted by Posner to enter.The principalissue is whether or not Posner directed the driver to a visitor's stall by pointingtoward such stall with his left hand while giving the signal to proceed with his righthand or whether he just waved the car in.Whatever was the case, the driver, ignoringthe visitors' stalls, turned right inside the gate, proceeded north about 150 to 160feet to the end of the parking stalls, turned left and proceeded perhaps 110 feet westpast the second double row of stalls, where he again turned left in a lane betweenrows of parking stalls and returned and parked his car near the gate. Posner cametoward him and asked for his identification.The driver asked Posner if he knewwho he was. Posner said that he did not. The driver then identified himself as Mr.(Jean Charles) Ingham of the Respondent's office of the director of security (in thegeneral offices of the Respondent at Santa Monica)and showed his badge.Heasked why Posner had not stopped him to identify him. Posner said that he tookIngham for a vendor or salesman until he went beyond the visitors'stalls, that hehad waved him to a visitor's stall but that Ingham had not obeyed his signal.Ingham asked what Posner would have done if he had not returned. Posner saidhe would have whistled him down. Ingham asked how Posner could have done thatat such a distance.Posner said he would have gotten Ingham's license number andreported it.Ingham questioned Posner's ability to do that and continue with hiswork at the gate.22 Ingham told Posner that he would have to report the incident.Duringthe first part of this incident,an employee was standing at the gate waitingfor a ride into the plant, as he had often been accustomed to do.Ingham went directly to Chief Mannagh.Inspector Brady came into the roomand Ingham related the incident just described.Mannagh asked Ingham to make awritten report.Ingham did so.This report will be found attached hereto marked"Appendix B " An inspection of this report discloses that Ingham grossly over-estimated his distance into the plant and that he failed to state in it that, before hespoke to Posner,Posner asked for Ingham's identification,as I have found (on thebasis of Ingham's testimony at the hearing)that Posner did.Posner continued with his duties at gate No. 814 until 8:15 a.m.when gate No.813 was opened for vehicular traffic.Apparently Brady must have appeared aboutthis time because Posner testified that lust before he locked gate No. 814 he talkedto Brady, his security investigator,and Brady suggested that Posner make a report.Then he closed gate No. 814 and went to gate No. 813 to ask Officer Young, who21As previously stated,disciplinary action or discharge bad to be approved by industrialrelations,headed byFarrellreIn his report of the incident,Posner stated that he would have been obliged to closehis gate,go to a telephone at gate No813, and alertthe department. DOUGLAS AIRCRAFT COMPANY, INC.603was usuallyon gateNo. 814,23 thename ofthe employee who was accustomed to waitat gate No 814 for a ride.He was directed to an employee named Gordon Bera.Posner went to see Bera. The evidence is somewhat conflicting as to what was saidbetween them, but Posner testified that he told Bera he thought he was being"framed," that when the driver of the Volkswagen went past the visitors' stalls hehad said audibly, "He'd better get back here or else" and that he asked whether Bera,if he had heard the remark, would so state so that he (Posner) could report this inthe report he was going to file. Bera testified that he did not remember Posner'sasking him to make this statement "if he heard it" but remembered only that Posnerhas asked if he would (or perhaps could) say it.At first Bera agreed to do so,although he was of the impression that Posner was attempting to get him to fabri-cate, and when Bera gave an oral statement to Chief Mannagh, he reported thatPosner had made this statement,but he refused to sign a written statement to thateffect.Posner filed a written report in which he quoted himself as making the statement,"He'd better get back or else." In his report, he also gave the license number ofthe Volkswagen.Posner testified that he had jotted down the license number of theVolkswagen "as it went in, as it had gone beyond." The Respondent obviously didnot credit either Posner's testimony of his audible statement or his jotting downof the license number of the car as it first entered, and I, too, am doubtful thateither occurred as testified by Posner. If Posner had taken down the licensenumber when the Volkswagen entered, I am satisfied he would have shown the nota-tion to Ingham, or at least mentioned it, when Ingham returned to converse withPosner.Ingham did not so testify, and neither Posner nor Ingham in his reportmentioned any such thing. In fact there is no evidence before the hearing in thiscase that such thing occurred.On the same day, October 9, about 2:30 p.m., Mannagh went to Farrell's office totellFarrell that there had been a further development in Posner's case.Farrell, intestifying about this, did not say, "Posner's case"; he testified that Mannagh saidthere had been a further development in the case of the woman who had gotteninto the plant several days earlier, the incident previously mentioned.Mannaghthen showed Farrell the report made by Ingham and told Farrell that Posner'sfilecontainedmany other bad reports on Posner. I infer that Mannagh againwas seeking Farrell's approval of Posner's discharge.After reading Ingham'sreport, Farrell this time indicated that Mannagh's recommendation was acceptable.However, Farrell called into his office Joseph Garbett, supervisor of industrial rela-tions, showed him the Ingham memorandum, and then asked Garbett to check thefile in Mannagh's office, saying that, if everything there was as he expected it to be,the discharge in his opinion would be proper. In Garbett's presence, Mannaghsaid .that he thought that Posner ought to be discharged in the light of the Ingham in-cident and others then unknown to Garbett.Farrell left the final approval of thedischarge to Garbett after the latter had gone over the file. It was not contemplatedthat Garbett should examine witnesses or go beyond the file.As this direction was given to him on Friday afternoon, Garbett did not get tothe task of going through the plant protection department file on Posner until thefollowingMonday.On that day Garbett went through Posner's file and examinedeach document (with Mannagh pointing out Posner's bad conduct discharge), andby late Monday morning made his decision that Posner should be discharged.Garbett testified that he was principally influenced by the Ingham report of October9, the sergeants' reports of October 7 and 8, and the October 4 incident.He noti-fied Mannagh and Van Cleave of his decision.b.The discharge interviewsPosner was off duty on Monday and Tuesday, October 12 and 13. On Wednesday,October 14, hewas summonedtoVan Cleave's office.The time of day is not inevidence.Because some disagreement existedas to what was said,I shall relatefirst Posner's testimony of what transpired.Van Cleave began, according to Posner,by asking him if on October 4 at 7:25 a.m. he had let a woman into the plant.Posner said he had not and was not at thegateat thattime.He asked Van Cleavewhy the latter thought the woman had come in through his gate, and Van Cleaveanswered that he had statements from the officers on other gates, that the womanas The reasonfor the switch of Young from gates Nos 814 to 813 is not shown-per-haps becausesomeoneusually at gate No. 813 was on vacationBut if this were the cage.one wonderswhy Young was moved from gate Noa 814 to 813 and why Posner was puton gate No 814 Instead of being put directly on the job of the man on vacation 604DECISIONS OF NATIONALLABOR RELATIONS BOARDdid not come in those gates;therefore that it must have been through Posner's.Posner denied it and said that he was not at gate No. 8-a until 7:45 a.m.VanCleave asked if Posner had talked with anyone about this and Posner replied thathe had talked only with Beaver who had called him at 8 a.m.on October 4 to askifPosner had let such a person in and that he had told Beaver he had not becausehe had not arrived at the gate until after the woman was supposed to have gainedadmittance.Posner asked why,during Van Cleave's investigation,he, himself, hadnot been questioned earlier.Van Cleaveanswered that it was in fairness to Posner,that they wanted to investigate before deciding what to do. Posner said a thoroughinvestigationwould have involved a statement from him.Mannagh entered theroom as Van Cleave told Posner he had other charges, mentioning the admittanceof Ingham on October 9.Posner asked Van Cleave to refer to his report on theincident.Van Cleave said he had done so but had also read the report made byIngham.At this point,Mannagh broke in to say, according to Posner, "We alsohave evidence you attempted to get a man to perjure himself in your behalf inthe Ingham incident."Posner denied this, and, still according to Posner,Mannaghsaid,"You lie about this like you lie about everything else."Mannagh did nottestify to having said this,himself, but he did not deny it.He did testify,however,that at this point he pulled from his pocket the anonymous letter addressed to Doug-las,waved it in the air,and said,"I suppose you'll deny this, too."When Posnerasked what it was, Mannagh told him it was the letter that Posner had written toDouglas.Posner denied having written it.Posner quoted Mannagh as saying withreference to the Douglas letter, "You thought it was going to do you some good, butnow it is my turn."Mannagh denied this statement only by implication in quotinghimself,following Posner'sdenial of having written the letter,as saying that heexpected Posner to deny it.Posner quoted Mannagh as then saying, "You can't denyhaving written to Farrell.You signed that letter."Mannagh denied having referredto the letter to Farrell.Because I do not believe the Farrell letter entered into Pos-ner's discharge, I find it unnecessary to resolve the conflict.Posner also quotedMannagh as saying, "In spite of all you have done, and if you had your way youwould not only cut my throat,you would stab me in the back,I am still goingto be fair,"and because of Posner'swife and daughter,offering to let him resign.Mannagh denied having offered to let Posner resign,testifying that he did not havethat prerogative.It appeared to me that each side attached too much importanceto this.The General Counsel apparently theorized that an offer to let Posnerresignwas an admission of a weak case for a discharge.Since I cannot agreethat this is necessarily true, or even that it was such an admission in this case, theconflict is unimportant.Mannagh told Van Cleave to take Posner to industrialrelations.He then left the room.Before going to industrial relations with Posner,Van Cleavetold Posner of theobservation by the sergeants of his performance at gate No. 814 on October 7 and 8as the remaining causes for his discharge,but he declined to discuss the basis forthese reports with Posner.He then took Posner to Garbett in the industrial rela-tions department.Van Cleave told Garbett that he had gone over with Posner thereasons for his discharge.Garbett asked Posner if he were a family man and if heintended to stay in security work.Then he asked Van Cleave if he had any objec-tion to permitting Posner to resign.Van Cleave said he had no objection, andGarbett advised Posner to resign.Garbett testified that he did not always give achoice of resignation, but that it was his opinion that Posner had made some mistakesand that the offer to let him resign was in order.Posner testified (and Garbettdenied) that he asked Garbett if he was going to take Mannagh's word and notquestion him.Posner quoted Garbett as saying that he was satisfied with what hehad. I believe that Posner's testimony puts Garbett in the role of a coconspirator inhis discharge and, in this, I believe his testimony gives a false picture.Accordingto established procedures,thiswas not the time for Garbett to review the merits ofthe discharge.I am not even convinced that Garbett would, from his review ofthe record, have decided that discharge was the only proper disciplinary action.Hehad merely been asked to determine if the record would support a discharge, not todetermine what discipline he thought would be proper.I gather from all the evidencethat, although discipline cannot be taken without going through industrial relations,the role of the latter is one of check rather than initiative.If a supervisor proposeda discharge, when only a layoff would be proper,industrial relations would restrainany greater penalty.But if either would be proper, I judge that industrial relationsleaves the matter up to the supervisor.Because of the available grievance procedure,a full-scale investigation by industrial relations, independently of the documentsin an employee's file, would not be made until the second step in the grievance pro- DOUGLAS AIRCRAFT COMPANY, INC.605.cedure. I find,therefore,that if Garbett made any statement to Posner akin to beingsatisfied, it was that he had found the record supported the charges. Posner refusedto resign and asked if he had an appeal.Garbett explained the grievance procedure.Posner also expressed an intent to proceed through the NLRB.Thereupon Posnerwas discharged.Subsequently, Posner went unsuccessfully through the first two steps of the griev-ance procedure, but chose not to go on to the third, arbitration. Instead, he filedhis charge with the Board.c.Conclusions respecting Posner's dischargeIt is amply clear that, before he embarked upon the organizational drive for theUnion, Posner had enjoyed amicable relations with Chief Mannagh. It is equallyclear that after the drive began Posner fell in grace.Mannagh denied that he took itas a personal affront when any of his men sought union representation. This denialloses value in the face of evidence of specific incidents indicating the contrary and ofFarrell's testimony that he had told Mannagh that the desire of employees for aunion was not a reflection on him.Mannagh not only took apparent affront becauseof Posner's leadership in the organizational drive, but he angrily blamed Posner forrumored improper conduct of others whom he did not bother to correct. In this,Mannagh exceeded any personal censure Posner might, perhaps, have deserved andvented his emotions on Posner for words or acts of others.Mannagh appeared tobe a man who, once crossed, would not readily forgive, certainly not unless the onewho offended him came to him with bowed head. Not only did Posner fail to dothis but gave signs of continuing his interest in the Union after it lost the electionand he also expresed protests against what he considered unfair treatment. In at-tempting, without revelation of his name, to bypass the customary procedure forprotest concerning what he regarded as the danger of patrolling a parking lot otherthan in a squad car (a procedure which he probably anticipated with some reasonwould produce no satisfactory result),Posner was,however, guilty of at least anaffront to his superiors and, if his evasive denial was not literally a falsehood, it wasdesigned to mislead and he could not blame Hatch for reporting him to be a liar.This, however, was not a basis for Posner's discharge.The first alleged misconduct leading to Posner's discharge was Posner's handlingof traffic on gate No. 814 on September 30. The testimony of this is so fantasticas to be unworthy of belief.Actually, there was no memorandum in the file madecontemporaneously therewith and it was not one of the incidents listed as a groundof discharge.The incident of October 4 of an unauthorized entry, allegedly throughthe gate tended by Posner,was not definitely proved to have resulted from anyfault of Posner.Mannagh's persistence in using such inconclusive evidence is anindication of a personal animus.The direction of a 2-day check on Posner on gate No. 814 on October 7 and 8,by two sergeants,without even waiting to see the outcome of the first day's report, anunprecedented procedure,has every appearance of having been done to prepare acase for Posner's discharge.It certainly was not done with a view either to tighteningplant security or to correcting any known or suspected improper performance onPosner's part, for if either had been the purpose, the correction of the situationwould have been made at the earliest possible moment. Van Cleave's explanationof the ordered 2-day check-that, because of reports that Posner was not properlychecking people in, "in fairness.to" Posner they made a 2-day check-lacks con-viction.Had a single day's check been ordered and had that resulted in a reportof possible impropriety,an order of a second day'scheck then"in fairness" toPosner(that is, rather than hold the evidence against him on that day's report alone)would be understandable.But such is not the evidence here. It appeared to methat Sergeants Rue and Hatch knew that they were expected to find Posner's per-formance unsatisfactory and that they must have assumed that it would be a reflec-tion on them if they did not do so. Their testimony that only a complete stop byeach car would satisfy the rules and provide adequate inspection, without a willing-ness to concede that even a one-occupant car could pass at 1 mile an hour and beproperly inspected indicated to me that they felt under constraint, for I am wellsatisfied from the evidence thatthis rigidityisnot maintained in practice, and iftheir testimony was so constrained, I am convinced that their memoranda weretailored to what they were led to believe was expected by their superiors.The failureto call Posner to task after the first bad report as well as the order for a 2-daycheck at the outset are clear evidence of an intent to build a case for dischargerather than to correct Posner or safeguard plant security.On the basis of the 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDsergeants' reports and the incident of October 4, Mannagh did, in fact, on October 8,seek Farrell's approval of Posner's discharge. If Mannagh had accepted Farrell'ssuggestion of a disciplinary layoff, he could have effected it before Posner startedhis duties on October 9. I am convinced that Mannagh was aiming his sights at adischarge rather than a layoff.The events of the next morning, whether planned or not, could not better havefallen in with Mannagh's expressed desire to discharge Posner.There is much in theIngham incident that gives rise to the suspicion that his entry through gate No. 814was more than a strictly chance occurrence-the fact that Ingham worked closelywith Mannagh's security supervisor, Brady, and had spoken with him on the tele-phone the day before, the fact that Ingham had never before driven to the LongBeach plant from Santa Monica but had always gone by plane, the fact that Inghamtook such a round-about route to get into the plant,24 the fact that, although he hadan appointment with Brady for that morning, he went direct to Mannagh's officeand that Brady came there, too, among other things, gives rise to the suspicion thatBrady had arranged for Ingham to come in by way of Faculty Street for a purpose.However, whether or not the incident was an attempt to entrap Posner, it actuallyoccurred,and Posner's handling of the situation was not, from the point of viewof the Respondent, satisfactory.Even if Posner's version be credited, that hepointed to the visitor's stalls as he waved Ingham in (and I believe it probably iscorrect, in view of the evidence that he asked Ingham for his identification onIngham's return before Ingham spoke to him), Posner's technique was subject tocriticism, for one who had never entered those premises before could easily havemisunderstood Posner's hand signals.Even before such person entered the gate,itwas the duty of the officer to ascertain that the driver of an unauthorized car hadbusiness for which a temporary permit might be issued and he should then explainto such person that, after parking in a visitor's stall, he would have to walk to gateNo. 813 to get his credentials. Ingham was not asked why he failed in his reportto state that Posner asked for his identification (after Ingham returned) even beforeIngham spoke to Posner. It cannot be known, therefore, whether it was an over-sight or an intentional omission. It likewise cannot be known whether or not indus-trial relations would have made the same decision had that statement been in thereport, for with that statement included, industrial relations might have concluded,as I have, that the Ingham incident demonstrated poor technique on Posner's partrather than gross inattention to his duties.The fact that Mannagh on October 8 attempted to get Posner discharged on thebasis of the sergeants' reports, although he had never been warned, corrected, orlaid off for incorrect handling of traffic on a traffic gate, is quite in contrast withother cases of disciplinary action taken for similar derelictions of duty. In the caseof Officer Morris, in the spring of 1958, previously related, Mannagh lost no timeinmeting out punishment for a dereliction of duty.He did not find it necessary toput a check on Morris for even a single day.On the basis of his own observationhe had Morris called in and gave him a 2-day layoff.Yet, although admitting toFarrell that the misfeasance disclosed in the sergeants' reports on Posner's handlingof traffic at gate No. 814 was of a kind normally punished by a layoff, he sought Pos-ner's discharge therefor.Officer Foreman is another officer who was punished bylayoff for having unwittingly admitted an unauthorized carBut in the Inghamcase,Mannagh did not even consider a layoff for Posner. True, he had the sergeants'reports and that made an apparently cumulative dereliction of duty on Posner'spartHowever, on all evidence, I am firmly convinced that, in the absence ofprejudice and predetermination to discharge Posner,Mannagh would not haveordered a 2-day check made on Posner's gate and would not have recommended thedischarge of Posner on October 8 and 9, 1959, but would at most have taken somemore temperate disciplinary action on the Ingham incident.As I have previouslystated, the mere fact that industrial relations approved Posner's discharge does notmean it would have insisted on it if less severe disciplinary action had been recom-mended.No other basis for Mannagh's prejudice against Posner appears exceptPosner's attempt to organize the Union and his continued interest therein as shownby continuing to wear his union pin and to support the cause of unionism as well as23 Ingham testified that he had intended to turn south from Carson Into LakewoodBoulevard and enter by gate No 6 but had been unable to do so because he was unable toget into the right-hand lane of traffic.Because Douglas property extends a considerabledistancewestof Lakewood on Carson, there would have been ample time to work over tothe rightlaneIt is difficult to believe that Ingham would not have recognized theDouglas property in adequate time to work over to the right lane DOUGLAS AIRCRAFTCOMPANY,INC.607by his participation in the anonymous letter to Douglas.Counsel for the Respond-ent conducted his examination of Posner in such a way as to point up Posner's un-favorable character traits.But these traits were not the ground of his discharge.Itmight be argued that although they were not the ground of discharge they couldhave led Mannagh to deal with Posner less leniently than with others who had com-mitted similar wrongs; in other words, he could have discriminated against Posnerbecause of them rather than because of his union activity.However, there was noshowing that Posner had not had the same character traits throughout the entireperiod of his employment, and they did not put Posner in Mannagh's disfavor beforeApril 1959.25Itmay be asked why, if Mannagh was going to cause the discharge of Posner forunion activity, he waited until October to do so and why pick the week of October4 to 9 in which to do so. In the first place, Mannagh could not discharge.Hecould only recommend, and industrial relations certainly would not have accepteda recommendation for discharge because of union activity.Therefore,Mannaghhad to wait for the occurrence of some incident upon which to base his recom-mendation.This first came with the incident of October 4; but no one in Mannagh'sdepartment knew of that incident until October 6.On the very day this was learnedof, the two sergeants were ordered by Van Cleave to make a 2-day check on Pos-ner's gate.As I have pointed out previously, the sergeants were given to under-stand in advance that Posner was performing his work improperly, and the 2-daycheck was ordered, not with a view to correcting Posner but to lay the foundation fordischarging him.And, as soon as the sergeants' reports were prepared, Mannaghused them and the October 4 incident to recommend discharge. Even then he hadrushed his plans too much, because industrial relations would not go along with hisrecommendation.It is clear that Mannagh's seizure upon the very first oppor-tunity to recommend Posner's discharge rather than the customary disciplinary actionfor like dereliction of duty (if, indeed, there was one) indicated that he had justbeen waiting for a colorable excuse to recommend Posner's discharge, the real reasonfor which was Posner's union activities and views.There is no evidence to show thatFarrell or Garbett were aware of Mannagh's true motivation.This, however, isimmaterial.Mannagh initiated the discharge.Without his recommendation thereisno reason to believe that Posner would have been discharged. In making hisrecommendation, Mannagh was acting for the Respondent and the Respondent is,therefore, responsible for Mannagh's motive as well as for his act.Accordingly,I find that by discharging Posner on October 14, 1959, because of his union member-ship and activity, the Respondent discriminated in regard to his hire and tenure ofemployment, thereby discouraging membership in a labor organization.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.The Union is a labor organization within the meaning of Section 2(5) of theAct.3.By questioning employees concerning their membership, activities, attitude, andbeliefs, the Respondent has engaged in unfair labor practices within the meaningof Section 8 (a)( 1 ) of the Act4.By discriminating in regard to the hire and tenure of employment of Alfred E.Posner, and thereafter failing to reinstate him, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a)(3) and (1)of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]2S In 1958, for example, Mannagh signed a reference on Posner's application for ad-mittance to a Masonic lodge.This is not consistent with a poor opinion of character. 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX AAUGUST 21, 1959.D. FARRELL, C-14,Industrial Relations Manager,Douglas Aircraft Co., Inc.,3855 Lakewood Blvd.,Long Beach, California.DEAR SIR: First of all [ want to thank you for the courteous treatment and kindlymanner in which you received me on the two occasions that I was called into youroffice to face charges preferred against me by my supervision, based entirely onrumor, unsupported by a single bit of evidence, with the specific purpose of instillingfear and jeopardizing my job. I am proud of my employment record, not only hereat Douglas, but in all my past years and I want to keep that record straight.Iwas first charged with "union solicitation on company time" supposedly occurringon Wednesday, July 5th, at 2.15 p.m. in our Squad room.After discussing thematter with you I called Captain Van Cleave giving him the following names,Officer Koon and Officer Erkes, who were present and would corroborate my state-ment of being innocent.Captain Van Cleave assured me on July 5th that he wouldcall these men in and investigate,to this time this has not been done.Itwould seem to me that a man is entitled to defend himself against such charges,and if proven innocent, the informant should be punished. In this way informantswould be less eager to attempt to make wild statements based on their desire to be-come more popular with their supervision.The second charge was that of passing out union literature in the south tunnel onAugust 5th between 6:45 and 8:00 a.m. The following plant protection personnelwere present during these hours; Officer Menley, Officer Fletcher and Officer EileenMorgan, with Officer Morgan leaving at 7:30 a.m. In all fairness to me, why can'tthese employees be questioned, I'll gladly accept punishment if I'm guilty.Butagain Isay, the informant should be punished if found guilty of making false state-ments against a fellow Officer.On Thursday, May 28th, at 10:20 a m. Chief Mannagh accused me of driving mypersonal car, on my day off Tuesday May 26th, through the DC-8 area gainingentrance through the applicant parking area. I protested my innocence to no avial.Officers Baldwin and Evans were present when I was so charged.To all this wasadded a series of threatening phone calls and continuous harass-ment. I was called a Commie, filthy literature was posted about me on the policebulletin board and I was called into Chief Mannagh's office early in the campaignand accused of threatening to tip Officer Cotton's car over if he didn't sign a unioncard.Unless you were a coward wouldn't you work all the harder for a union?What effect did this all have on the morale of the entire department!You stated in our conversation that I should discount things said in the heat ofbattle, yet I never lost my temper and held my head high through it all.My recordmust have been good or more substantial charges would have been preferred againstme.You and I both know that if a man is watched somewhere along the line he'llslip and be caught,but I didn't because I realized fully that I was a marked man andacted accordingly.What caused me to become"union minded"?I never belonged to a union before.I guess it all boils down to the fact that I wanted protection to defend myself againstfalse charges that could affect my job and my record.I shall give you severalexamples:On April 3,1958 I had completed an assignment at gate 814,DC-8 area, directingtraffic in a tremendous downpour of rain. I closed said gate and went into theguard shack at gate 813.Officer Morris was on duty. I was filling out my dailytraffic analysis report,and was soaked to the skin.I saw Chief Mannagh's blackCadillac approach,OfficerMorris opened the door to the shack and waved him on.He couldn't step up to the car as the water was at least 8 inches deep and Sgt. Vailhad taken the only pair of boots from this post earlier.In a short time bothOfficerMorris and myself were releived [sic] and ordered to appear before theCaptain.Iwas told that the order was to"get rid of those two men." I gaveCaptain Van Cleave my statement,he said I was innocent and that I should returnto work. I protested that if I was innocent so was Officer Morris.Iwas told to beconcerned with myself.Officer Morris received two days off.This was a shock toa lot of us and was one of the things that set off the spark for unionism.Iwas one of the first Officers on the DC-8 project, was given the assignmentthrough Sgt.Vail, "because of my finesse in handling people" he stated,as there hadbeen talk of a strike and work stoppage on the DC-8 building project by the outside DOUGLAS AIRCRAFT COMPANY, INC.609contractors.Iworked diligently and gained the cooperation of all concerned. Iturned in over a hundred pages of reports and recommendations on safety andsuggestions in construction that were adopted.Top management of the DC-8project were in accord with my methods and our association was most cooperativeand pleasant.Yet, whenI returned from my vacation in June, 1958 I was removedfrom the DC-8 project without justification and to this day my supervisors will nottellme why even though I have repeatedly questioned them.Shortly after I hired in I was called into Chief Mannagh's office in regards to theenclosed column by Ralph Campbell which appeared in the Memogram. ChiefMannagh stated "That's the last article I want to see about you without it firstclearing through my office." I stated that I did not know it had been written there-fore did not feel as though I could go around telling everyone to stop writing aboutme.From that time on whenever I personally wrote any article for magazines orthe daily press I made it my business to clear it through Chief Mannagh even thoughthese articles did not in any way pertain to my department or my duties.To sum up my views on unionism-When you try to deny a man his rights orforbid him to do something that he feels is an intrusion of his privacy that manwill seek the only protection available-a union.The desire for unionism willsteadily gain strength wherever the personnel are ruled by fear alone.When aunion is in its formative stages a Department Head should by all means refrainfrom panic and counsel his supervisors against any desire for retaliation and forbidany program of harassment at such times.The desire for a union continues toexist in our department to no small degree and it will continue to grow in spiteof anything that is done to preventitbymyself or anyone else unless there is animmediate and permanent adoption of an intelligent Human Relations program.Respectfully yours,AEP: mEnclosure (1)ALFRED E. POSNER,0201-1-57022,1996 Dawson Ave.,Long Beach 6, Calif.GEneva 3-1991APPENDIX BDate: 9 Oct. 1959.To: R. C. Mannagh, C-20.From: J. C. Ingham, G-20.Subject: Derelicition of duty-A.E. Posner,C201-1-57022.Copies to:A. B. Berry, G-5-20FileOn 9 October 1959, theundersignedenteredGate #814 at the Long BeachDivision at approximately 7:43 AM withoutshowingbadge oridentification cardand withoutchallenge from the guard on post.Itwas noted that the guard also "waved through" the occupantsof thetwo carsprocedingthe undersigned,who alsoentered the plant withoutpositiveidentificationcheck.Light trafficwas entering past the guard post during this period of time;i.e.-5 to8 cars per minute.After driving approximately 200 yards into the plant,the undersigned returnedto the guardpost to question the guardon duty.He identifiedhimself as A. E.Posner, C201-1-57022,Badge #98,and when questioned as to the reason for fail-ing to make properidentification of all incoming personnel,he gavethe followingreasons:1.Posner was goingto "whistledown"the undersigned if he had proceeded anyfurther into the plant area.2.He was going to obtain the licensenumberof the car if it returned to view.3. It was common practice to allowvendorsto drive inand park in a specified areaadjacent tohis guardshack, and hehad assumed the undersignedwas a vendor.4.The undersignedwas driving too fast as he wentpast thepost for the officerto identify or challengethe undersigned.In regard to the above, it should be stated here thatafter stopping and thenpassingthrough the gate,the undersigneddrove towardsBuilding #84,turned leftpast two rows of parkedcars,turned leftagain,and returnedto the guard postarea.The speed limitof 15 milesper hour wasnot exceededduring the course ofthis route.Itwould havebeen impossiblefor Posner to "whistle down" anycar that had penetratedinto companyarea the abovedistance.Secondly,the licensenumber couldnot be obtained due to distance and thenumber of parked carsin the area.Vendors and other visitorsare not allowed to586439-61-vol. 129-40 610DECISIONSOF NATIONALLABOR RELATIONS BOARDenter any company area without establishing positive identification at the perimetergate.Had theundersignedfailed toreturn to the guard post,itwould have beenimpossible for Posner to halt or identifythe car or theoccupant.Posnerstated thatall cars enteringthrough hispost must havea special DACOdecal, and that his post orders require positive identification of employeesby badgeand identification card sight check.Posnerwas advised that hisdisregard for his post orders would be reportedto the Chiefof Plant Protection.This report issubmitted for your information and any action deemed necessary.[s]J.C. Ingham,J.C. INGHAM,G-20.JCI:mjDonald L.Trettenero and Ruby Trettenero d/b/a TretteneroSand&Gravel Co.andInternational Hod Carriers,Buildingand Common Laborers Union of America,LocalNo. 1140,AFL-CIO.Case No. 30-CA-7445.November 3, 1960DECISION AND ORDEROn March 11, 1960, Trial Examiner Howard Myers issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filed ex-ceptions to the Intermediate Report and a brief in support thereof.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.' Therulings are hereby affirmed. The Board has considered the Intermedi-ate Report, the exceptions and brief, and the entire record in the case,and hereby adopts the Trial Examiner's findings,2 conclusions, andrecommendations 31The Respondent contends that the Trial Examiner's refusal to exclude from the hear-ing those employees named in the complaint as alleged discriminatees,was an abuse of hisdiscretion and prejudicial to the Respondent.We find no merit in this contentionThesepersons are not mere witnesses;they occupy the position of complainants and as such areentitled to be present during the taking of the entire testimony.Happ Brothers Company,Inc.,90 NLRB 1513, at 1526.Jaques Power Saw Company,85 NLRB 440,at 443Therecord does not support the allegation of prejudice2We do not agree that Respondent'squestioning of employees concerning the unionactivities of other employees constituted illegal surveillance.There is no evidence thatthe Respondent attempted to infiltrate employee meetings,employed spy techniques, orclandestinely watched employee union activities.The questioning did not attempt to con-vey the impression that the Respondent was aware of the exact nature of individualemployees'union effortsThis is not to say that the interrogations were not violationsof Section 8(a) (1) ; however,we do not agree they can properly be proscribed under thelabel of "illegal surveillance."Independent Linen Service Co.ofMississippi,126 NLRB463;A t M Haragheusien,Inc,126 NLRB 104;United Fireworks Mfg. Co,Inc,118NLRB 883;Lincoln Brassiere Co., Inc.,117 NLRB 1237;Aerosonic Instrument Corp,116 NLRB 1502;Reeves Brothers,Incorporated,116 NLRB 422;Linn Mills Company,116 NLRB 96.3We cannot agree with our dissenting colleague that jurisdiction should not be assertedin this case on the ground that one of Respondent's customers arranged for the billing of129 NLRB No. 66.